As filed with the Securities and Exchange Commission on July 16, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number: 0-30204 Kabushiki Kaisha Internet Initiative (Exact Name of Registrant as Specified in Its Charter) Internet Initiative Japan Inc. (Translation of Registrant’s Name Into English) Japan (Jurisdiction of Incorporation or Organization) Iidabashi Grand Bloom, 2-10-2 Fujimi, Chiyoda-ku, Tokyo 102-0071 Japan (Address of Principal Executive Offices) Natsuko Kiyoshi, +81-3-5205-6500, +81-3-5205-6311, Iidabashi Grand Bloom, 2-10-2 Fujimi, Chiyoda-ku, Tokyo 102-0071 Japan (Name, Telephone, Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock The NASDAQ Stock Market Securities registered or to be registered pursuant to Section12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As of March31, 2014, 46,697,800 shares of common stock were outstanding, including 1,224,095 shares represented by an aggregate of 2,448,190 American Depositary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨No þ Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FilerþAccelerated Filer ¨Non-Accelerated Filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: þ U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item17¨Item18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ TABLE OF CONTENTS PART I 2 Item 1. Identity of Directors, Senior Management and Advisers 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 18 Item 5. Operating and Financial Review and Prospects 39 Item 6. Directors, Senior Management and Employees 75 Item 7. Major Shareholders and Related Party Transactions 82 Item 8. Financial Information 83 Item 9. The Offer and Listing 84 Item 10. Additional Information 85 Item 11. Quantitative and Qualitative Disclosures about Market Risk 98 Item 12. Description of Securities Other than Equity Securities 99 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15. Controls and Procedures Item16A. Audit Committee Financial Expert Item16B. Code of Ethics Item16C. Principal Accountant Fees and Services Item16D. Exemptions from the Listing Standards for Audit Committees Item16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Item16F. Change in Registrant's Certifying Accountant Item16G. Corporate Governance Item 16H. Mine Safety Disclosure PART III Item 17. Financial Statements Item 18. Financial Statements Item 19. Exhibits Cautionary Note Regarding Forward-Looking Statements This annual report contains forward-looking statements about us and our industry that are based on our current expectations, assumptions, estimates and projections. These forward-looking statements are subject to various risks and uncertainties. These statements discuss future expectations, identify strategies, discuss market trends, contain projections of results of our operations and our financial condition, and state other forward-looking information. Known and unknown risks, uncertainties and other factors could cause our actual results to differ materially from those contained in or suggested by any forward-looking statement. We cannot provide any assurance that our expectations, projections, anticipated estimates or other information expressed in these forward-looking statements will turn out to be correct. We do not undertake any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Important risks and factors that could cause our actual results to differ materially from our forward-looking statements are generally provided in Item3.D. “Risk Factors” and elsewhere in this annual report on Form 20-F and include, without limitation: · that we may not be able to achieve or sustain profitability in the near future, · that we may not be able to compete effectively against competitors which have greater financial, marketing and other resources, · that our investments in our new business and service developments may not produce the returns we expect or may affect our results of operations and financial condition adversely, and · that our investments in our subsidiaries, affiliated companies and new business and service developments may not produce the returns that we expect or may adversely affect our results of operations and financial condition. 1 As used in this annual report, references to “IIJ” are to Internet Initiative Japan Inc. and references to “the Company”, “the Group”, “we”, “our”, “our group” and “us” are to Internet Initiative Japan Inc. and its subsidiaries except as the context otherwise requires. References in this annual report to “yen” or “¥” are to Japanese yen, references to “U.S. dollars” or “$” are to United States dollars and references to “British pound” are to United Kingdom pounds sterling. PART I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information A.Selected Financial Data The following tables include selected historical financial data as of and for each of the fiscal years ended March31, 2010, 2011, 2012, 2013 and 2014. The data in the table is derived from our audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United Statesof America (“U.S. GAAP”), and audited by Deloitte Touche TohmatsuLLC, an independent registered public accounting firm. You should read the selected consolidated financial data together with Item 5. “Operating and Financial Review and Prospects” of this annual report on Form 20-F and our consolidated financial statements and the notes to our consolidated financial statements beginning on page F-1. 2 As of and for the fiscal year ended March 31, (millions of yen, except per share and ADS data) (thousands of U.S. dollars, except per share and ADS data (1) ) Statement of Income Data: REVENUES: Network services: Internet connectivity services (corporate use) ¥ $ Internet connectivity services (home use) WAN services Outsourcing services Total Systems integration: Systems construction Systems operation and maintenance Total Equipment sales ATM operation business Total revenues COSTS AND EXPENSES: Cost of network services Cost of systems integration Cost of equipment sales Cost of ATM operation business Total costs Sales and marketing General and administrative Research and development Total costs and expenses OPERATING INCOME OTHER INCOME (EXPENSES): Dividend income 20 44 48 47 51 Interest income 29 23 35 26 27 Interest expense ) Other — net ) ) ) Other income (expenses) — net ) ) ) 4 INCOME FROM OPERATIONS BEFORE INCOME TAX EXPENSE AND EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES INCOME TAX EXPENSE EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES NET INCOME LESS: NET (INCOME) LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS 66 ) ) ) NET INCOME ATTRIBUTABLE TO INTERNET INITIATIVE JAPAN INC. ¥ $ 3 As of and for the fiscal year ended March 31, (millions of yen, except per share and ADS data) (thousands of U.S. dollars, except per share and ADS data (1) ) Per Share and ADS Data: Basic net income attributable to IIJ per common share (2) ¥ $ Diluted net income attributable to IIJ per common share (2) Basic net income attributable to IIJ per ADS equivalent Diluted net income attributable to IIJ per ADS equivalent Cash dividends declared per share: Japanese Yen(2) ¥ U.S. Dollars (2) (3) $ Basic weighted average number of shares (2) Diluted weighted average number of shares (2) Basic weighted average number of ADS equivalents (thousands) Diluted weighted average number of ADS equivalents (thousands) Balance Sheet Data: Cash and cash equivalents ¥ $ Total assets (4) Short-term borrowings Long-term borrowings, including capital lease obligations: Current portion Noncurrent portion Common stock Total IIJ shareholders’ equity Operating Data: Capital expenditures, including capitalized leases (5) ¥ $ Operating margin ratio (6) % Net cash provided by (used in): Operating activities ¥ $ Investing activities ) Financing activities ) ) ) The U.S. dollar amounts represent translation of yen amounts at the rate of ¥102.98 which was the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York prevailing as of March 31, 2014. We conducted a 1 to 200 stock split on common stock with an effective date of October 1, 2012. The figures for the fiscal years ended March 31, 2010, 2011, 2012 and 2013 are retroactively adjusted to reflect the stock split. The dividends per share were translated into U.S. dollars at the relevant record date. Total Assets as of March 31, 2010 has been corrected. Further information regarding capital expenditures, including capitalized leases and a reconciliation to the most directly comparable U.S. GAAP financial measure can be found in the following page. Operating income as a percentage of total revenues. 4 Reconciliations of the Disclosed Non-GAAP Financial Measures to the Most Directly Comparable GAAP Financial Measures Capital expenditures We define capital expenditures as purchases of property and equipment plus acquisition of assets by entering into capital leases. We have included the information concerning capital expenditures because our management monitors our capital expenditure budgets and believes that it is useful to investors to know the trends of our capital expenditures and analyze and compare companies on the basis of such investments. Capital expenditures, as we have defined it, may not be comparable to similarly titled measures used by other companies. The following table summarizes the reconciliation of capital expenditures to purchases of property and equipment and acquisition of assets by entering into capital leases as reported in our consolidated statements of cash flows prepared and presented in accordance with U.S. GAAP. For the fiscal year ended March 31, (millions of yen) Capital expenditures: Acquisition of assets by entering into capital leases ¥ Purchases of property and equipment Total capital expenditures ¥ Exchange Rates Fluctuations in exchange rates between the Japanese yen and the U.S. dollar will affect the U.S. dollar and other currency equivalent of the yen price of IIJ shares and the U.S. dollar amounts received on conversion of any cash dividends, which in turn will affect the U.S. dollar price of IIJ ADSs. We have translated some Japanese yen amounts presented in this annual report into U.S. dollars solely for your convenience. Unless otherwise noted, the rate used for the translations was ¥102.98 per U.S. $1.00, which was the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York prevailing as of March 31, 2014. Translations do not imply that the yen amounts actually represent, or have been or could be converted into, equivalent amounts in U.S. dollars. 5 The following table presents the noon buying rates for Japanese yen per U.S. $1.00 in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York: Fiscal year ended March 31, (1) High Low Average(2) Period-end 2010 ¥ 2011 2012 2013 2014 Calendar year 2014 January ¥ February March April May June Exchange rate refers to the foreign exchange rate as set forth in the H.10 statistical release and historical data of the Board of Governors of the Federal Reserve System. For fiscal years, calculated from the average of the exchange rates on the last day of each month during the period. For calendar year months, calculated based on the average of daily exchange rates. The noon buying rate on June 30, 2014 was ¥101.28 per $1.00. B.Capitalization and Indebtedness Not required. C. Reasons for the Offer and Use of Proceeds Not applicable. 6 D.Risk Factors You should carefully consider the following information, together with the other information contained in this annual report on Form 20-F, including our consolidated financial statements and the related notes, before making an investment decision. Any risks described below could result in a material adverse effect on our business, financial condition or results of operations. We may not maintain our current level of revenues and profits or achieve our expected revenues and profits in the future. Our business is principally conducted in Japan and most of our revenues are from customers operating in Japan. If the Japanese economy deteriorates and that results in significantly lower levels of network and systems related investment and expenditures, corporate customers may respond to such conditions by prioritizing low prices over quality, or we may experience severe price reduction pressure and/or cancellation of large accounts. Such conditions may also make it difficult to maintain our current level of revenues and profit, or achieve our expected revenues and profits, or payout our target dividends. In addition to factors related to general economic conditions in Japan, we may not be able to maintain our current level of revenues and profits or achieve our expected levels of revenues and profits due to several other factors, including, but not limited to: · a decrease in revenues from our Internet connectivity services for corporate, Wide Area Network (“WAN”) services, and outsourcing services if, for example, we fail to offer competitive services and solutions, if service prices fall dramatically, or if we experience cancellations especially in large accounts, due, for example, to severe price competition, continued demand by corporate users to cut costs, or a decrease in customers’ needs for network usage, · a decrease or weaker than expected growth in our Internet connectivity services for home use revenues, due, for example, to tough competition regarding customer acquisition and service price, especially for our Long Term Evolution (“LTE”) Internet connectivity services for which we offer LTE SIM cards, or a failure to keep up with rapidly changing market trends and consumer requirements, · a decrease or weaker than expected growth in our systems construction revenues and lower margins if, for example, we fail to successfully differentiate our technical skills from those of our competitors, if corporate customers put off placing orders with us, if we fail to hire adequate employees or outsourcing resources to complete system construction projects appropriately, if we have serious troubles or problems in certain systems construction projects which may become unprofitable or incur losses, especially for large-scale projects, or if we pursue unprofitable construction projects in order to, for example, gain greater business opportunities, and to acquire systems operation and maintenance profit in the future, · a decrease or weaker than expected growth in our systems operation and maintenance revenue if, for example, the number and the size of systems construction projects which contain continuous systems operation and maintenance decrease or do not increase largely, or if our cloud computing services revenues do not grow as anticipated. Also, we may have cancellations or reductions in current systems operation and maintenance revenue due, for example, to severe price reduction requirements, especially for large-scale projects, customers’ intention to reduce or eliminate their systems, or if we have serious troubles or problems in the systems operation and maintenance phase, 7 · an inability to achieve anticipated revenue growth for our cloud computing services, in which we have been continuously investing in facilities such as some portion of our data centers, servers, storages, software and other equipment if, for example, we fail to successfully differentiate our services from those of our increasing number of competitors, if we have serious system troubles and interruptions with our cloud computing services that damage our credibility or cause customers to question the reliability of our services, or if market prices for the services fall dramatically due, for example, to severe price competition, or if we experience sudden cancellations of contracts and/or a sudden sales slump especially in large accounts, such as occurred in the fiscal year ended March 31, 2014, which contributed to our decision to lower our financial target for that year,or if Japanese companies strongly maintain their current systems and fail to adopt cloud computing services to the extent currently anticipated, · an inability to achieve anticipated revenue growth for our overseas business, in which we have been newly investing in overseas subsidiaries, facilities and increasing staff, if, for example, we fail to offer competitive services and solutions, if our domestic customers reduce their overseas business and/or refrain from operating overseas business, if we fail to develop acustomer base for our overseas business, if we fail to successfully work with local business partners, or if we fail to adequately control overseas subsidiaries and comply with necessary regulations, due, for example, to our lack of experience in operating overseas business, our limited brand recognition overseas, · an unexpected level of increase in costs such as for our internet backbone, our Mobile Virtual Network Operator (“MVNO”) interconnection or our cloud computing services due, for example, to an increased traffic volume of Internet and mobile connectivity and an increase in demands for leasing such infrastructure, an unexpected level of increase in expenses and investments such as for　research and development, back-office systems and other similar investments which we may be forced to make in the future in order to remain competitive, and an unexpected level of increase in amortization and depreciation, loss on disposal, or loss due to obsolescence, · a decline in the profitability of network services and systems integration if, for example, we invest in and contract more network capacity including service facilities than we actually require to serve our customers,　or if we experience an unexpected level of increase in electricity prices, · an unexpected level of increase in personnel and outsourcing costs as well as operating costs and expenses if, for example, we fail to manage personnel and outsourcing resources effectively, if we fail to raise enough revenue to cover these costs and expenses, or if we experience a shortage of human resources in the market. As for our overall personnel costs, they are continuously increasing year over year as we acquire new employees in addition to the regular annual pay raise for existing employees · an unexpected level of increase in SG&A expenses, such as personnel-related expenses, office rent-related expenses, sales commission expenses, and advertising expenses in conjunction with our expected, planned or continued business expansion, · the recording of an impairment loss on current and future intangible assets, which are recognized in relation to any mergers and acquisitions, that are subject to amortization, such as customer relationships, and/or are not subject to amortization, such as goodwill, as a result of an impairment test, · the recording of foreign exchange gain and/or loss such as for our U.S. dollars and British pounds denominated bank deposits, other overseas assets and liabilities related to our overseas business, 8 · the recording of impairment losses on available-for-sale securities, nonmarketable equity securities and funds, · the decline in the value and trading volume of our holding of available-for-sale securities from which we expect gains on sale, · a negative effect on our revenues and profits if our consolidated subsidiaries and/or equity method investees including newly established ones cannot achieve our expected levels of revenues or manage costs and expenses in a timely and adequate manner, and · a negative effect on our credibility, corporate image, or revenues and profits if we are unable to provide our services without interruption to customers due, for example, to power supply shortage. Please see Item 5, “Operating and Financial Review and Prospects” for more detailed information concerning our operations and other results. We may not be able to compete effectively, especially against competitors with greater financial, marketing and other resources. The major competitors of our network services are major telecommunications carriers such as NTT Communications Corporation (“NTT Communications”) and KDDI Corporation (“KDDI”). Price competition for Internet connectivity services, outsourcing services, and WAN services has been severe. This competition may adversely affect our revenues and profitability and may make it difficult for us to retain existing customers or attract new customers. The major competitors of our systems integration business are systems integrators, such as NEC Corporation, Fujitsu Limited, NTT Data Corporation and their affiliates. Our major competitors have the financial resources to reduce prices in an effort to gain market share. There is strong competition among systems integrators that may adversely affect our revenues and profitability. Even though the NTT Group, which is comprised of companies such as Nippon Telegraph and Telephone Corporation (“NTT”) and NTT Communications, is IIJ's largest shareholder, we plan to continue to operate the Company separately and independently from the NTT Group, and will therefore continue to compete with the NTT Group. It is anticipated that cloud computing services for corporations should become widely used in Japan in the medium term. In addition to the competitors listed above, global players such as Amazon.com, Inc. have been aggressively expanding their business and may put additional business resources into the cloud computing business which may lead to strong competition, including price competition, in Japan. If we fail to successfully differentiate our services and solutions from these competitors, we may not be able to achieve expected future revenue and profit levels, or we may not recoup our investments in cloud computing services, which may adversely affect our financial condition and results of operations. We are enhancing our indirect sales channels with partnership programs, although currently our sales channels with respect to SMEs (Small and Medium Enterprises) and the consumer market are not as strong as those of our established and well recognized larger competitors. Our competitors have advantages over us, including, but not limited to: · substantially greater financial resources, more extensive and well-developed marketing and sales networks, · a larger pool of technology human resources including application development engineers, · higher brand recognition among consumersand corporate customers, · larger customer bases, and 9 · more diversified operations which allow profits from some operations to support operations with lower profitability. With these advantages, our competitors may be better able to: · sustain downward pricing pressure, including pressure on low-price Internet connectivity services offered to corporate customers, which are our target customers, · develop, market and sell their services, · adapt quickly to new and changing technologies, · obtain new customers, and · aggressively pursue mergers and acquisitions to enlarge their customer base and market share. Our investment in our new business and service developments may not produce the returns we expect or may affect our results of operations and financial condition adversely. We have been investing in new businesses and developing new services. Capital expenditures including capitalized leases and depreciation and amortization expenses for property and equipment are increasing along with our business expansion efforts. Capital expenditures including capitalized leases and depreciation and amortization expenses for property and equipment for the fiscal years ended March 31, 2012, 2013 and 2014 were ¥10.9 billion, ¥10.4 billion and ¥12.6 billion, respectively, and ¥6.5 billion, ¥7.0 billion and ¥8.4 billion, respectively. If our investment returns are not realized in the future, our investments may become obsolete, which may adversely affect our financial condition and results of operations. We are investing heavily in our cloud computing services and infrastructure as the cloud computing services market in Japan is anticipated to grow over the medium term. Revenues for our cloud computing services for the fiscal years ended March 31, 2012, 2013 and 2014 were approximately ¥3.1 billion, ¥6.2 billion and ¥9.8 billion, respectively. Currently, most of our cloud computing customers are Japanese enterprise. The capital expenditures, including capitalized leases, related to our domestic cloud computing services for the fiscal years ended March 31, 2012, 2013 and 2014 were approximately ¥4.3 billion, ¥2.3 billion, and ¥3.7 billion, respectively. As we expand our cloud computing services capabilities in order to meet the increasing demand, we will need to acquire more servers, network equipment and data center facilities, as well as human resources. We have doubled the capacity of our container-based module type data center in Matsue in November 2013 to meet growing demands. We anticipate we can leverage our strong customer base and ourengineering skillsto further expand our cloud computing related services; however, if the expansion of the cloud computing market does not proceed as its expected pace or takes longer than expected, if we face troubles in providing cloud computing services which damage our credibility or lead customers to question the reliability of our services, if we fail in our marketing strategy and fail to introduce cloud service line-ups that are superior to our competitors and promote business enterprises’ cloud usage, if we invest more than customers demand, if severe price competition occurs, or if we should need more human resources and incur unexpected additional costs, we may not be able to achieve the returns or benefits we expect or we may need to increase the amount of our investments. We plan to increase our investment in the bank automated teller machines (“ATM”) operation business by increasing the number of ATMs we place. If our ATM operation business does not proceed as planned, we may lose all or part of our investment in this business which may adversely affect our financial condition and results of operations. For more detailed risks pertaining to our ATM operation business, please refer to the risk described in “Our investments in our subsidiaries and equity method investees may not produce the returns we expect or may affect our results of operations and financial condition adversely.” 10 We have been enhancing our overseas business developments mainly to meet the range of IT network needs of our Japanese customers operating abroad since the fiscal year ended March 31, 2012. The revenue from our overseas business for the fiscal years ended March 31, 2013 and 2014 was approximately ¥3.6 billion and ¥4.1 billion, respectively. Although our overseas revenue is still small, if, for example, we fail to acquire enough qualified personnel, if we fail to offer competitive services and solutions, if we fail to develop customer base for our overseas business, or if we invest and contract more network capacity and service facilities than we actually need to serve our customers, due, for example, to our lack of experience in operating overseas business, our limited brand recognition overseas, and change in our domestic customers’ overseas business expansion strategy and refrain from operating overseas business, we may not be able to achieve our expected levels of revenues and profits. Our overseas operating expenses and costs may increase due, for example, to commencement of cloud computing services, opening of new overseas subsidiaries, increasing employees, and investing in network facilities. Additionally, we may encounter difficulties in planning and managing operations due to unfavorable political or economic factors, such as cultural and religious conflicts, non-compliance with expected business conduct, local regulations and taxation laws, and a lack of adequate infrastructure. Moreover, changes in local regulations, policies, taxation laws, local regulations, business or investment permit approval requirements, foreign exchange controls, or the nationalization of assets or restrictions on the repatriation of returns from foreign investments in major markets and regions may affect our operating results. Also, a failure to maintain adequate controls to comply with regulations such as the U.S. Foreign Corrupt Practices Act may harm our reputation and adversary affect our financial results and business operation. Other than the above, we will continue to invest in the development of new businesses and services to enhance our current businesses and services. However, there is no assurance that we can achieve the returns or benefits from the development of those businesses and services and this may adversely affect our financial condition and results of operations. Our investments in our subsidiaries and equity method investees may not produce the returns we expect or may affect our results of operations and financial condition adversely. In the past, we have invested in our group companies to expand our businesses and generate new businesses. As of June 30, 2014, we have 13 consolidated subsidiaries and six equity method investees. The financial performance of our consolidated subsidiaries directly affects our financial condition and results of operations and the financial performance of our equity method investees affects our financial condition and results of operations through our pro rata interest in our equity method investments. There can be no assurance that we will be able to maintain or enhance the value or the performance of such companies in which we have invested in or may invest in the future, or that we will achieve the returns or benefits from these investments. We may consider further reorganization of our group companies and there is no guarantee that we will be able to achieve the benefits that we expect from such reorganization. We may provide additional financial support in the form of loans, additional equity investments, guarantees, or leases in such companies. We may lose all or part of our investment relating to such companies if their value decreases as a result of their financial performance or if they go bankrupt. If our interests differ from those of other investors in entities over which we do not exercise control, we may not be able to realize synergies with the investees and it may adversely affect our financial condition and results of operations. IIJ's substantial investment in Crosswave Communications Inc. (“Crosswave”), IIJ's former equity method investee, became worthless due to Crosswave’s commencement of corporate reorganization proceedings. In August 2003, Crosswave filed a voluntary petition for the commencement of corporate reorganization proceedings in Japan, and as a result of IIJ's equity method net loss and an impairment loss taken in respect of IIJ's investment in Crosswave, our net loss for the fiscal year ended March 31, 2003 was ¥15.6 billion, the highest net loss that we have ever experienced. 11 IIJ Global Solutions Inc. (“IIJ-Global”), which became our 100% owned consolidated subsidiary on September 1, 2010 after acquiring its stock from AT&T Japan LLC (“AT&T Japan”) for ¥9.2 billion, mainly provides WAN services. For the fiscal years ended March 31, 2013 and 2014, IIJ-Global had ¥25.4 billion and ¥25.6 billion in revenues ,respectively, and ¥1.8 billion and ¥0.8 billion in operating income, respectively. The operating income of IIJ-Global decreased mainly because of price cut from certain large customers when renewing their multiple-year contracts. If IIJ-Global cannot achieve our expected levels of revenues and profits, manage costs and expenses in a timely and adequate manner or incurs unexpected expenses, it may adversely affect our financial condition and results of operations. Intangible assets as of March 31, 2014 related to IIJ-Global were ¥4.7 billion, and if IIJ-Global cannot achieve its future expected revenue and profit, we may incur a substantial impairment loss on intangible assets which may adversely affect our financial condition and results of operations. Related to this acquisition, IIJ-Global entered into a Solutions Engagement Agreement with IBM Japan Ltd. (“IBM Japan”), IIJ-Global’s largest sales partner. This agreement, which establishes the basis for a procurement relationship between IIJ-Global and IBM Japan, contains an indemnification for IIJ-Global to perform services, functions, responsibilities and others actions in the same way as when the company was a part of AT&T Japan. Failure to perform in this manner may adversely affect our financial condition and results of operations. Furthermore, IIJ-Global and the Company may damage their relationship with IBM Japan, which may indirectly adversely affect our financial condition and results of operations. Trust Networks Inc. (“Trust Networks”), IIJ's consolidated subsidiary which was established in July 2007, is in charge of the ATM operation business. Trust Networks operates ATMs and the related network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2014, 855 ATMs were placed in locations such as Japanese pinball shops (“pachinko parlors”). As of March 31, 2014, IIJ has invested a total of ¥2.6 billion in Trust Networks (79.5% share ownership). For the fiscal years ended March 31, 2013 and 2014, the ATM operation business had ¥2.3 billion and ¥2.8 billion in revenues, respectively, and ¥0.2 billion and ¥0.6 billion in operating income, respectively. If Trust Networks is not able to introduce ATMs in accordance with its plan, does not record ATM withdrawal transactions as anticipated or incurs unexpected additional costs, its business expansion may take longer than planned and it may not be able to achieve its future expected revenue and profit, which may adversely affect our financial condition and results of operations. If the number of serviced ATMs increases, our capital expenditures including capitalized leases may increase due to the leasing or purchasing of ATMs. As of June 30, 2014, we have seven overseas subsidiaries including IIJ America Inc. (“IIJ-America”) and IIJ Europe Limited (“IIJ-Europe”). To enhance our overseas business, we have been managing our overseas subsidiaries for example by injecting additional capital into them. In April 2012, we acquired the stocks of Exlayer Global Inc., a holding company with five overseas subsidiaries in the systems integration industry for ¥0.3 billion and made it our consolidated subsidiary IIJ Exlayer Inc., which we absorbed in January 2014. We injected additional capital of ¥0.5 billion into IIJ-America and ¥0.2 billion into IIJ-Europe, which was formerly known as IIJ Exlayer Europe Limited, for the fiscal year ended March 31, 2013. Together with IIJ-Global, we injected a total of ¥0.1 billion additional capital into IIJ Global Solutions Singapore Pte. Ltd. (“IIJ-Global Singapore”) for the fiscal year ended March 31, 2013 and 2014. We injected additional capital of ¥0.4 billion into IIJ Global Solutions China Inc. (“IIJ-Global China”) for the fiscal year ended March 31, 2014. As of March 31, 2014, together with IIJ-Global, we are lending ¥0.2 billion, ¥0.4 billion, ¥0.2 billion, ¥0.1 billion, and ¥0.1 billion to IIJ-Europe, IIJ-America, IIJ-Global Singapore, IIJ-Global China and IIJ Global Solutions (Thailand) Co., Ltd (“IIJ-Global Thailand”), respectively. 12 If our systems integration revenues fluctuate or if we fail to execute our systems construction projects in a timely or satisfactory manner, our results of operations and financial condition may be adversely affected. Systems construction revenues, a one-time revenue that is a part of systems integration revenues, have a tendency to fluctuate from time to time compared to monthly recurring revenues of network services and systems operation and maintenance due to the budget systems in Japan, of which many end in March. If corporate investments decrease, or if we fail to meet customer demands due to a lack of a sufficient number of qualified engineers to execute the projects in a professional manner, corporate customers may put off or stop placing orders with us and we may not be able to record systems construction revenues and operating profit as expected. If we fail to execute the projects as contracted, our recognition of revenues may be delayed or lost altogether, we could be held liable for damages or we could be sued, which could have an adverse impact on our reputation, results of operations and financial condition. Generally, gross margin of systems construction is low compared to that of systems operation and maintenance, and gross margin for large scale systems construction projects may become even lower due, for example, to price competition in acquiring such construction projects. It is more difficult to effectively control systems construction projects as they become larger in scale, and we have seen an increase in the number of large scale systems construction projects in recent years. Our results of operations and financial condition related to systems integration may be adversely affected if, for example, we fail to control costs such as personnel and outsourcing costs or retain adequate personnel for projects, or if we fail to calculate the necessary timeframe or the manpower to complete a project and the costs exceed the payments received from our customers. We may have an impairment loss as a result of an impairment test on the intangible assets that are recorded related to mergers and acquisitions. As of March 31, 2014, the total balance of our intangible assets was approximately ¥10.3 billion, of which ¥6.1 billion was intangible assets not subject to amortization such as goodwill and ¥4.2 billion was intangible assets subject to amortization such as customer relationships. Intangible assets in relation to IIJ-Global and IIJ Technology Inc. (“IIJ-Tech”), former subsidiaries of IIJ, were ¥4.7 billion and ¥4.4 billion, respectively, as of March 31, 2014. The amount of our intangible assets may increase if we conduct mergers, acquisitions or investments in affiliates in the future. We conduct impairment testing of goodwill and indefinite-lived intangible assets annually on March 31 or more frequently if events or changes in circumstances indicate that an asset might be impaired. We conduct impairment testing of definite-lived intangible assets whenever events or changes in circumstances indicate that the assets might be impaired. If the business operations are adversely affected by factors such as significant adverse changes in their business climate and others, we may have an impairment loss as a result of an impairment test on intangible assets. The recognition of any impairment losses on intangible assets may result in material adverse effects on our financial condition and results of operations. If we fail to attract and retain qualified personnel, we may not be able to achieve our expected business growth. Our network, services, products and technologies are complex, and as a result, we depend heavily on the continued service of our engineering, research and development, and other personnel, and as our business grows, we need to hire more of such employees. In particular, in order to continue to increase our revenues from outsourcing services and systems integration, we require more sales and engineering personnel. We are not sure whether we will be able to retain or attract such personnel and control human resources costs adequately. Competition for hiring qualified engineering, research and development personnel is intense in the IT service industry in Japan, and there is a limited number of personnel with the necessary knowledge and experience we require. None of our employees are bound by any employment or noncompetition agreement. The realization of any or all of these risks may result in a failure to achieve our expected business growth. 13 Our business may be adversely affected if our network suffers interruptions, errors or delays. Interruptions, errors or delays with respect to our backbone network or service facilities may be caused by human errors or natural factors, many of which are beyond our control, including, but not limited to, damage from fire, earthquakes or other natural disasters, power loss, sabotage, computer hackers, cyber attack, human error, computer viruses and other similar events. Much of our computer, networking equipment and the lines that make up our backbone network are concentrated in a few locations that are in earthquake-prone areas. Any disruption, outages, delays or other difficulties experienced by any of our technological and information systems and networks could result in a decrease in new or existing accounts, loss or exposure of confidential information, reduction in revenues and profits, costly repairs or upgrades, reputational damage and decreased consumerand corporate customer confidence in our business, any or all of which could have a material adverse effect on our business, financial condition and results of operations. Should we experience further unforeseeable incidents such as the disruption of social infrastructure or power shortages and other impacts due to inoperable or damaged nuclear power plants, our backbone network and service facilities could fail and, as a result, we may suffer direct and indirect damages, which may adversely affect our financial conditions and results of operations. If we fail to keep and manage our confidential customer information, we could be subject to lawsuits, incur expenses associated with our security systems or suffer damage to our reputation. We keep and manage confidential information and trade secrets obtained from our customers. We exercise much care in protecting the confidentiality of such obtained information and take steps to ensure the security of our network, in accordance with the Personalized Information Protection Law protecting personal information that came into effect in April 2005 and the requirements set by the Ministry of Internal Affairs and Communications (“MIC”), and the Ministry of Economy, Trade and Industry. However, our network, like all Information Technology systems, is vulnerable to external attack from computer viruses, hackers, cyber attack, or other such sources. In addition, despite internal controls, misconduct by an employee could result in the improper use or disclosure of confidential information. If any material leak of such information were to occur, we could be subject to lawsuits for damages from our customers, incur expenses associated with repairing or upgrading our security systems and suffer damages to our reputation that could result in a severe decline in new customers as well as an increase in service cancellations. As our consumer mobile business grows, we are dealing with an increasing number of consumers. Our corporate image and credibility could be negatively impacted, if, for example, we or our sales partners fail to comply with related laws such as consumer-protection laws, or if we fail to securely protect our consumers’ individual information. Such failure could ultimately result in an adverse effect on our business, financial condition and result of operations. Business growth and a rapidly changing operating environment may strain our limited resources. We have limited operational, administrative and financial resources, which could be inadequate to sustain the growth we want to achieve. As the number of our customers and their Internet usage increases, as traffic patterns change, as the volume of information transferred increases, and as the need for our cloud computing-related service increases, we will need to increase expenditures for our network and other facilities, including data center facilities in the future, in order to adapt our services and to maintain and improve the quality of our services. If we are unable to manage our growth and expansion adequately, the quality of our services could deteriorate and our business may suffer. If data center facilities do not meet our expectations, the quality of our service could deteriorate and our business may suffer. We may also need to increase office rent expenditures along with our business expansion. If we are unable to prepare our network and other facilities in a timely manner to meet our customers’ demand or our business expansion, we may miss growth opportunities or may be obliged to bear higher costs to prepare our network and other facilities. 14 If we fail to keep up with the rapid technological changes in our industry, our services may become obsolete and we may lose customers. Our markets are characterized by but not limited to: · rapid technological changes, including the shift to new technology-based networks such as IPv6, cloud computing and Software Defined Network (“SDN”), · frequent new product and service introductions, · continually changing customer requirements, and · evolving industry standards. If we fail to obtain access to new or important technologies or to develop and introduce new services and enhancements that are compatible with changing industry technologies and standards and customer requirements, we may lose customers. Our pursuit of necessary technological advances may require substantial time and expense. Many of our competitors have greater financial and other resources than we do and, therefore, may be better able to meet the time and expense demands of achieving technological advances. Additionally, this may allow our competitors to respond more quickly to new and emerging technologies and standards or invest more heavily in upgrading or replacing equipment to take advantage of new technologies and standards. We depend on our executive officers, and if we lose the service of our executive officers, our business and our relationships with our customers, major shareholders of IIJ and other IIJ Group companies and our employees could suffer. Our future success depends on the continued service of our executive officers, particularly Mr. Koichi Suzuki, who is a founder, Chairman, Chief Executive Officer and representative director of IIJ as well as some of IIJ’s major subsidiaries, and Mr. Eijiro Katsu, who has been President, Chief Operating Officer and representative director since June 2013. We rely in particular on their expertise in the operation of our businesses and on their relationships with the shareholders of IIJ, our customers, our business partners and our employees. None of our executive officers, including Mr. Suzuki and Mr. Katsu, are bound by an employment or noncompetition agreement. We may continuously pursue mergers and acquisitions transactions which may not be effective. We recognize that it is important for us to have more business resources such as, but not limited to, human resources, customer base, application layer technology and others, in the medium-term. We may continuously pursue mergers and acquisitions transactions to scale up our business. The mergers and acquisitions transactions may not always be on good terms and conditions, or bear the results we expect, or have synergistic effect, and we may incur a large loss of goodwill. We may also exhaust time and our resources through mergers and acquisitions. As a result, those transactions may strain our financial resources and may adversely affect our financial conditions and results of operations or we will not be able to have enough business resources to scale up due to a failure to engage in adequate mergers and acquisitions transactions. 15 Fluctuations in the stock prices of companies or losses on companies in which we have invested may adversely affect our financial condition. We have invested in non-affiliated companies in order to further expand our business relationships with those companies. We have also invested in available-for-sale equity securities and in funds which invest mainly in unlisted stocks. While we recorded no impairment losses on available-for-sale equity securities for the fiscal year ended March 31, 2014, we may record an impairment loss in the future. The carrying amount of available-for-sale securities was ¥3.8 billion, nonmarketable equity securities was ¥2.5 billion, and funds was ¥0.1 billion as of March 31, 2014. We may invest in additional securities of non-affiliated companies or additional funds. However, these securities or funds can be impaired significantly due to changes in the financial condition of non-affiliated companies, general economic conditions in Japan or fluctuations in the Japanese stock markets. Fluctuations in the fair value of these securities or funds in which we have invested may affect our financial results. In addition, should we choose to sell all or a portion of these securities or funds, it is not certain that we will be able to do so on favorable terms. NTT, IIJ's largest shareholder, could exercise substantial influence over us in a manner which may not necessarily be in our interest or that of our other shareholders. NTT and its affiliates owned 26.4% of IIJ's outstanding voting shares as of March 31, 2014. As IIJ's largest shareholder, NTT may be able to exercise substantial influence over us. As of June 30, 2014, IIJ has one outside director, Mr. Takashi Hiroi, from NTT among IIJ's 12 directors. While we intend to conduct our day-to-day operations independently from NTT and its affiliate companies and believe that NTT also plans for us to operate independently, NTT may decide to exercise substantial influence over us in a manner which could impair our ability to operate independently. Furthermore, NTT may take actions that are in its best interest, which may not be in our interest or that of our other shareholders. We rely greatly on other telecommunications carriers and other suppliers, and could be affected by disruptions in service or delays in the delivery of their products and services. We rely on telecommunications carriers such as NTT Communications and KDDI for a significant portion of our network backbone, Nippon Telegraph and Telephone East Corporation (“NTT East”), Nippon Telegraph Telephone West Corporation (“NTT West”) and KDDI for local access lines for our customers and NTT DoCoMo, Inc. (“NTT Docomo”) for mobile connectivity as a MVNO. We procure significant portions of our network backbone and data center facilities pursuant to operating lease agreements with NTT Group, our largest provider of network infrastructure. For the fiscal year ended March 31, 2014, we have paid ¥11.1 billion for international and domestic backbone, local access line and mobile connectivity to NTT Group. We are subject to potential disruptions in these telecommunications services and, in the event of such disruption, we may have no means of replacing these services, on a timely basis or at all. We also depend on third-party suppliers of hardware components such as routers, servers, software that are used in our network. We purchase certain components from limited sources, typically from Cisco Systems, Inc. (“Cisco”), Juniper Networks, Inc. (“Juniper”), Hewlett-Packard Company, IBM Japan, NEC, Fujitsu and VMware Inc. A failure by one of our suppliers to deliver quality products on a timely basis, or the inability to develop alternative sources if and as required, may delay our ability to expand the capacity and scope of our network. Any problems experienced by our telecommunications carriers and other suppliers could have a material adverse effect on our business, financial condition and results of operations. 16 Regulatory matters and new legislation could impact our ability to conduct our business. The licensing, construction and operation of telecommunications systems and services in Japan are subject to regulation and supervision by the MIC. We operate pursuant to licenses and approvals that have been granted by the MIC. Our licenses have an unlimited duration, but are subject to revocation by the MIC if we violate any telecommunications laws and regulations in a manner that is deemed to harm the public interest, if we or any of our directors are sentenced to a fine or any more severe penalty under the telecommunications laws, if we employ a director who was previously sentenced to a fine or more severe penalty thereunder or if we have had a license revoked in the past. Existing and future governmental regulation may substantially affect the way in which we conduct our business. These regulations may increase the cost of doing business or may restrict the way in which we offer products and services. We cannot predict future regulatory changes which may affect our business. Any changes in laws, such as those described above, or regulations or MIC policy affecting our business activities and those of our competitors could adversely affect our financial condition or results of operations. For more information, see Item4. “Business Overview — Regulation of the Telecommunications Industry in Japan.” We may be named as defendants in litigation, which could have an adverse impact on our business, financial condition and results of operations. We are involved in normal claims and other legal proceedings in the ordinary course of our business. We believe that there are no cases currently pending which would have a significant financial impact on us, but we cannot be certain that we will not be named as a defendant in a future lawsuit. Any judgment against us in such a lawsuit, or in any future legal proceeding, could have an adverse effect on our business, financial condition and results of operations. In the event that we need to raise capital, we may issue additional shares of IIJ's common stock or securities convertible into IIJ's common stock, which may cause shareholders to incur substantial dilution. IIJ issued 4,700,000 new shares of IIJ’s common stock by way of a public offering in July 2013 and 700,000 new shares by way of a third-party allotment in connection with a secondary offering of shares by way of an over-allotment in August 2013. With this equity finance and the current stable cash flow, we assume that we have enough working capital for the moment. For future strategic M&A transactions and/or large scale business investments, we may choose to raise additional funds from the issuance of equity shares of IIJ’s common stock or securities convertible into IIJ’s common stock, in which case existing shareholders may incur substantial dilution. Prior to the above public offering, IIJ issued 2,500,000 new shares of IIJ's common stock along with IIJ's listing on the Mothers market of the Tokyo Stock Exchange in December 2005. On May 11, 2007, IIJ issued 435,600 shares of common stock to make IIJ's two consolidated subsidiaries wholly-owned through share exchanges. The above figures are retroactively adjusted to reflect the 1:5 stock split in October 2005 and the 1:200 stock split in October2012. 17 Item 4.Information on the Company A. History and Development of the Company IIJ is incorporated under the Companies Act of Japan as a joint stock corporation under the name Internet Initiative Japan Inc. IIJ was incorporated in December 1992 and operates under the laws of Japan. IIJ began its operations in July 1993 as one of the first commercial Internet service providers (“ISP”) in Japan to offer Internet connectivity services for both corporate and home use. With the emergence of many other commercial ISPs, price competition for Internet connectivity services became severe. Rather than falling into price competition, we strategically shifted our business model towards providing value-added total network solutions to enterprise businesses that tend to choose quality and reliability over price, by fully leveraging our engineering skills to differentiate ourselves from our competitors. Currently, our main business focuses on providing Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales as total network solutions to mainly Japanese corporate clients and governmental organizations. The Group works closely together as a group in providing total network solutions directly to its customers. With our expertise in Internet related technology, our revenues have been expanding along with our customers’ needs for broader bandwidth for Internet connectivity services and for professional IT support for their network systems. For descriptions and the history of the Group, see “Our Group Companies” in Item 4.B. IIJ became a public company in August 1999 with IIJ's initial public offering of ADSs on the NASDAQ National Market. On December 2, 2005, IIJ listed on the Mothers market of the Tokyo Stock Exchange (“TSE”). On December 14, 2006, IIJ moved to the First Section of the TSE for IIJ's listing in Japan. On October 1, 2012, IIJ conducted a 1 to 200 split of IIJ's shares of common stock and the total number of IIJ's issued shares of common stock increased to 41,295,600. IIJ issued 4,700,000 new shares of IIJ’s common stock by way of a public offering in July 2013 and 700,000 new shares by way ofa third-party allotment in connection with a secondary offering of shares by way of an over-allotment in August 2013. As for business combinations, on May 11, 2007, IIJ made IIJ-Tech and Net Care, Inc. (“Netcare”) our 100% owned consolidated subsidiaries through share exchanges. We absorbed IIJ-Tech on April 1, 2010.On September 1, 2010, IIJ made IIJ-Global its 100% owned consolidated subsidiary by acquiring the stock of IIJ-Global from AT&T Japan for ¥9.2 billion by our own cash and bank borrowings. Please also see Note 2 “Business Combinations” to our consolidated financial statements included in this annual report on Form-20F. IIJ's head office is located at Iidabashi Grand Bloom, 2-10-2 Fujimi, Chiyoda-ku, Tokyo 102-0071, Japan, and IIJ's telephone number at that location is +81-3-5205-6500. We relocated our head office on July 1, 2014.IIJ's agent in the United States is IIJ-America,located at 55 East 59th Street, Suite 18C New York, NY 10022 and the telephone number at that location is (212) 440-8080. IIJ has a web site that you may access at http://www.iij.ad.jp/en/. Information contained on IIJ's web site does not constitute part of this annual report on Form 20-F. For a discussion of capital expenditures and divestitures currently in progress and those for the past three years, see “Capital Expenditures” in Item 4.B. 18 B. Business Overview The Group offers a comprehensive range of Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales to our customers mainly in Japan. We believe we provide efficient and reliable services and solutions to our customers on one of the most reliable Internet backbone networks available in Japan. Our services are based upon high-quality Internet related networking technology tailored to meet specific needs and demands of our customers. Our Internet connectivity services includes full-spec IP service with bandwidth ranging from 64 kbps up to over 10 Gbps, low-cost broadband services such as optical and/or ADSL lines which are mainly used to connect branch offices, and mobile access services. Our WAN services provide closed-network services, mainly operated by IIJ-Global. Our outsourcing services include security-related outsourcing services that protect our customer network systems from unauthorized access and secure remote connections to internal networks, network-related outsourcing services such as router rental and Virtual Private Network (“VPN”), server-related outsourcing services such as web server hosting and e-mail security service, data center-related outsourcing services and our cloud computing service IIJ GIO/Hosting Package. Our systems integration includes systems construction and systems operation and maintenance. Systems construction is tailored to meet each of our customers’ requirements, which include consulting, project planning, systems design and development of network systems, and sales of equipment and software purchased from third parties. Systems operation and maintenance revenues include system related maintenance, monitoring and other operating services and cloud computing services such as IIJ GIO/Component. We aim to be the leading supplier of total network solutions in Japan. From December 2009, we have provided our cloud computing services under the service name “IIJ GIO.” We invest in infrastructures, such as servers, network equipment, virtualization software and data center facilities for IIJ GIO and provide them to users as an Infrastructure as a Service (“IaaS”)platform service basically for a monthly fee. IIJ GIO consists mainly of two types, (1) IIJ GIO/Hosting Package and (2) IIJ GIO/Component. IIJ GIO/Hosting Package is a line-up of services for an all-in-one non-customizable packaged cloud computing service and IIJ GIO/Component is a line-up of services for a semi-customizable cloud computing service. The cloud computing service in Japan is still in its start-up phase and it is anticipated that the market in Japan grows in the medium term. We have seven overseas subsidiaries in the United States, the United Kingdom, Germany, China, Singapore, Hong Kong, and Thailand as of June 30, 2014. We have been enhancing our overseas business primarily to fulfill the broad range of IT network related needs of our Japanese customers who are headed abroad to expand their overseas business. As of June 30, 2014 we provide cloud computing services in the United States, the United Kingdom, China and Singapore. In addition, we conduct ATM operation business through our consolidated subsidiary, Trust Networks, which was established in July 2007. Trust Networks operates ATMs and ATM network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2014, 855 ATMs were in operation. Currently, we have two business segments: a network services and systems integration business segment and an ATM operation business segment. Our network services and systems integration business segment is comprised of Internet connectivity services for corporate and home use, WAN services, outsourcing services, systems integration and equipment sales. The table below provides a breakdown of the total revenues and percentage by service over the past three fiscal years. Most of our revenues are generated in Japan and are denominated in Japanese yen. 19 For the fiscal year ended March 31, (millions of yen, except for percentage data) Internet connectivity services ¥ % ¥ % ¥ % WAN services Outsourcing services Systems construction Systems operation and maintenance Equipment sales ATM operation business Total revenues: ¥ % ¥ % ¥ % Internet Connectivity Services We offer two categories of Internet connectivity services: Internet connectivity services for corporate use and Internet connectivity services for home use. Internet connectivity services for corporate use are based on dedicated local-line connections and high-speed wireless data connections provided by telecommunications carriers between our backbone and customers. Internet connectivity services for home use mainly require customers to connect to our points of presence (“POPs”) through the publicly-switched telephone network or a variety of broadband access services, such as ADSL and optical lines as well as wireless data connection. High-speed, high-capacity last-one mile access such as dedicated access, ADSL, fiber optic, Ethernet, 3G mobile, LTE mobile and others are provided by large telecommunications carriers such as NTT East and West, NTT Docomo and others. A variety of choices for last-one mile access are provided to our clients independently or together with other network solution line-ups to fulfill their specific and individual needs for tailored total network solutions. The following table shows the number of our Internet connectivity service contracts as of the dates indicated: As of March 31, Internet connectivity services (corporate use): IP Service (-99 Mbps) IP Service (100 Mbps – 999 Mbps) IP Service (1 Gbps –) IIJ Data Center Connectivity Service IIJ FiberAccess/F and IIJ DSL/F (Broadband Services) IIJ Mobile Service (1) Others Total Internet connectivity service (corporate use) contracts Internet connectivity services (home use): Under IIJ Brand hi-ho OEM (2) Total Internet connectivity service (home use) contracts IIJ Mobile Service includes the number of total contracts of mobile data communication services for corporate use. OEM services provided to other service providers. 20 Internet Connectivity Services for Corporate Use Our lineup of Internet connectivity services for corporate use includes: IP Service, IIJ Data Center Connectivity Service, IIJ FiberAccess/F and IIJ DSL/F (Broadband Services), dial-up services and IIJ Mobile service. · IP Service and IIJ Data Center Connectivity Service. Our IP Service and Data Center Connectivity Service is a full-scale, high-speed internet access service that connects the customer’s network to our backbone with dedicated access lines. The services are used mainly for corporate headquarters or data centers, where reliable network service is indispensable. The customer chooses the level of service it needs based upon its bandwidth requirements. We currently offer service at speeds ranging from 64 kbps to over 10 Gbps. Subscribers pay a monthly fee for the leased local access line from the customer’s location to one of our POPs. The amount of this fee varies depending on the carrier, the distance between the customer’s site and our POPs and its contracted bandwidth. We collect the local access fee from the customer and pay the amount to the carrier. While we prepare and arrange the leased access lines on behalf of customers under our name, the usage fee collected from the customer and paid to the carriers is recorded gross in our consolidated financial statements. For our IP Service, we offer Service Level Agreements (“SLA”) to our customers to better define the quality of services our customers receive. We were the first ISP in Japan to introduce this type of agreement. We are able to offer these SLA due to our high quality and reliable network. Our SLA provides customers with credit against the amount invoiced for the services if our service quality fails to meet the prescribed standards. Subscribers to our IP Service receive technical support 24 hours a day and seven days a week. We guarantee the performance of the following elements under our SLA: ▪ 100% availability of our network, ▪ the maximum average latency, or time necessary to transmit a signal, between designated POPs, and ▪ prompt notification of outages and/or disruptions. We believe that business customers will continue to increase their use of the Internet and increasingly rely on the Internet as a business tool. · IIJ FiberAccess/F and IIJ DSL/F (Broadband Services). IIJ FiberAccess/F and IIJ DSL/F are broadband Internet connectivity services that use “FLET’S” services for fiber optic access and ADSL access provided by NTT East, West and others, allowing service on a best-efforts basis. The services are used mainly to connect branch offices and headquarters. We support this service by providing guarantees of latency rates under SLA. · IIJ Mobile Service. This service provides wireless 3G and LTE Internet connectivity service for corporate customers as a MVNO. We use the wireless networks of NTT DoCoMo and EMOBILE Ltd. as last-one mile access. We offer our mobile services based on our MVNO infrastructure to meet corporate customers’ increasing demands such as Machine to Machine (“M2M”) connection needs as well as consumer service platforms. 21 · Dial-up Access Services. We offer a variety of dial-up access services for corporate use. Our dial-up services allow employees that are out of the office or frequent travelers, to access Internet or their own internal networks through one of our POPs or through our roaming access points. When accessing their internal network, for security purposes, it is usually accessed using the VPN function that is provided by our outsourcing services or systems integration. · Other Internet connectivity services. In addition to the services mentioned above, we also offer services such as IIJ ISDN/F which provides Internet access for ISDN lines, IIJ Line Management/F service that procures “FLET'S” services on behalf of customers and “LaIT” (pronounced "light") service, a brand that offers high-quality services at reasonable prices to small and medium enterprises. The main sales channels for LaIT are through direct sales via online sign-up or through sales partners. Internet Connectivity Services for Home Use We offer internet connectivity services for home use under the brand name IIJ4U, IIJmio, and hi-ho. We also offer OEM services for other network operators. For Internet connectivity services, there are a variety of different service line-ups depending on the type of local access, such as ADSL, fiber optic, WiMAX, 3G and LTE wireless data connection. We began offering LTE SIM cards with voice call function in March 2014. WAN Services We offer WAN services, a closed network service mainly using dedicated lines to corporate customers. WAN services offer dedicated, reliable, secure connections that allow our customers to better control the traffic over the wide-area networks. While IIJ had been providing WAN services to its corporate customers, the WAN business became a large portion of the consolidated base business following the acquisition of IIJ Global on September 1, 2010. Outsourcing Services Our customers are increasingly seeking additional network-related services, in addition to Internet connectivity. We provide our customers with a broad range of outsourcing services such as security-related, network-related, server-related, data center-related and IIJ GIO/Hosting Package, a line-up of services for all-in-one non-customizable hosting package cloud computing service. We believe that business customers will increasingly rely on outsourcing services for cost reduction, improving productivity and ensuring reliable network-related operations. Therefore, we will continue our efforts to improve our services by adding new features and enhancing line-ups through new services by utilizing our Internet expertise in a timely manner. Our outsourcing services include: · Security-related outsourcing services. We offer services that protect customers’ internal network systems from unauthorized, illegal access, such as firewall services and security scan services. We also provide secure remote connections to the internal networks. We were the first ISP in Japan to provide firewall services, which we introduced in 1994. · Network-related outsourcing services. We offer Internet-VPN and router rental services such as IIJ Internet-LAN Service, IIJ SMFsx Service, IIJ Managed VPN PRO Service, SEIL Rental Service and Managed Router Service. IIJ SMFsx Service is based on patented technology, the SEIL Management Framework (“SMF”) which enables centralized management of network-configuration, administration and maintenance, reducing both configuration and maintenance time and costs for large-scale network construction. 22 · Server-related outsourcing services. We offer services such as web hosting, e-mail hosting, document storage and streaming services. · Data center-related services. We offer IIJ data center facility services and management and monitoring services. Our Internet data center facility services are co-location services which allow companies to house their servers and routers off-site on our premises. Our Internet data center facilities are leased from third parties such as NTT Communications and are equipped with robust security systems, 24-hours-a-day non-stop power supplies and fire extinguishing systems, and have earthquake-resistant construction and high-speed Internet connectivity with IIJ backbones. We also offer basic monitoring and maintenance services for the equipment. This service enhances reliability as we provide 24-hours-a-day monitoring and have specialized maintenance personnel and facilities. We offer management and monitoring services tailored to our customers’ requirements. · IIJ GIO/Hosting package. IIJ GIO/Hosting Package is a line-up of services for non-customizable packaged cloud computing service. · Other services. In addition to the above, we offer customer support and help desk solutions, an IP Phone service and other services. Systems Integration Our systems integration consists of systems construction and systems operation and maintenance. Systems construction is tailored to meet each of our customers’ requirements, which include consulting, project planning, systems design and development of network systems. Our systems construction mainly focuses on Internet business systems and Intranet and Extranet corporate information systems. We have built a strong record in various business fields. Examples of systems construction are: · connecting over a hundred locations such as gas stations, bank branches and retail shops via Internet-VPN, transmission of data over the Internet with an encryption feature and our proprietary SEIL Series routers, SMF, SACM(1) and a service adapter "SA-W1,”(2) · construction of large scale e-mail servers or systems to detect or delete e-mails with viruses or spam or record all e-mails incoming to and outgoing from customers, · construction of websites for online businesses, such as on-line game providers, · re-construction of overall corporate network systems suited to increased traffic data, · construction of voice over IP systems to transmit voice among customer branch offices over the Internet, · construction of wireless local area networks, and · consultation on corporate network security. 23 SACM (Service Adapter Control Manager) is a management service platform for OEMs to provide automatic connection and a comprehensive management mechanism of IIJ’s proprietary next-generation network management system, SMFv2. SA-W1 is a service adapter developed for SACM. In the consulting and planning phase of a systems construction project, we form special project management teams for the project. We analyze and design the customer’s network and systems with three engineering focuses: reliability, flexibility and extendibility. In the phase of systems design and development of network systems, we procure equipment such as servers or use IIJ GIO/Component services as a component of the system and manage application development and software programming tasks which are, depending on the size of the project, outsourced to third parties. Systems construction is generally provided together with our network services. In the operation and maintenance phase, by utilizing data center facilities and IIJ GIO/Component services directly linked to our network, we provide a range of operation and maintenance services, which take maximum advantage of the Internet system, network operation and management know-how of the IIJ Group companies. Rather than simply looking after the customer’s servers and equipment, we take care of the customer’s entire computing environment, as well as custom-designed monitoring systems and provide around-the-clock operation and management services. These outsourcing services enable customers to free themselves from the burden of operating the network systems, which demands professional operation and maintenance to ensure prompt and flexible responses to unexpected system problems. We also develop, provide, and invest in a cloud-based foreign exchange (FX) platform which we mainly provide to financial institutions such as securities brokers and FX trading companies who pay monthly fees primarilybased on the volume of transactions. We also provide our customers with basic, easy-to-order systems integration, which we refer to as IBPS, including provision of network resources such as network equipment, data storage systems, network monitoring and systems operation management, on demand and on a monthly basis, therefore enabling our customers to launch their internal network system securely and cost effectively. Equipment Sales In addition to the network services and systems integration, we sell third-party equipment, such as routers, iPads and other equipment to meet the one-stop needs of our customers together with our in-house developed router, the “SEIL Series.” SEIL Series. In August 1998, we introduced our first SEIL series which was compatible with ISDN. We released our first high-end in-house developed router which was compatible with broadband in August 1998. As of June 30, 2014 there are SEIL/B1, SEIL/X and SEIL/x86. With the SMF feature, which provides auto-configuration features, it enables customers to create a VPN network simply by connecting the network to SEIL WAN interface. ATM Operation Business Our ATM operation business is conducted by our consolidated subsidiary, Trust Networks, which operates ATMs and its network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2014, 855 ATMs were in operation in places such as Japanese pachinko parlors. 24 Network Our network is one of our most important assets. We have developed and currently operate a high-capacity network that has been designed to provide reliable, high-speed, high-quality Internet connectivity services. Our Internet network extends throughout Japan, and to the United States, the United Kingdom, Singapore and Hong Kong. We are able to achieve and maintain high speeds through our advanced network architecture, routing technology and load balancing that optimize traffic on our multiple Internet connections. The primary components of our network are: · our backbone, which includes leased lines and network equipment, such as routers, · POPs in major metropolitan areas in Japan, · Internet data centers, and · a network operations center (“NOC”). Backbone Leased lines Our network is anchored by our extensive Internet backbone that extends throughout Japan, and to the United States, the United Kingdom, Singapore and Hong Kong. We use our expertise in developing and operating our network to organize and connect these leased lines to form a backbone that has substantial transmission capacity. As of June 30, 2014, the total capacity between Japan and the United States was 182.4 Gbps. The physical lines that comprise our backbone are an assembly of numerous physical lines that are procured from various carriers. The lines which we lease are high-capacity, high-speed digital transmission lines. The topology of the backbone network, in principal, is a mesh topology with redundancy, therefore the connection is secured and IIJ’s service will not be interrupted even if either one of the numerous physical lines fails. The table below lists the total number of contracts comprising IIJ’s backbone network as of March 31, 2013 and March 31, 2014. Each contract represents one physical line. The largest contract accounts for only approximately 4% of the total contracted amount. Total Number of Contracts Comprising IIJ's Backbone Network As of March 31, 2013 As of March 31, 2014 Number of Contracts comprising IIJ’s backbone network NTT Group 94 93 KDDI 41 39 Others 32 35 Total If IIJ is unable to renew any of its contracts with either the companies listed above, IIJ can continue with its business by procuring additional physical line services from other telecommunications carriers that offer the best terms or charges in the ordinary course of business. There are over ten additional telecommunications carriers that we can procure physical lines from. A majority of the contracts that comprise IIJ’s backbone network are one-year renewable contracts and IIJ can renew or upgrade its existing contracts or replace them with other telecommunications carrier services if they can be replaced with better terms in the ordinary course of business. 25 Accordingly, IIJ is not substantially dependent on a particular contract with either NTT or KDDI nor is the amount of a particular contract substantially large. Further, IIJ is neither substantially dependent on a certain arrangement or relationship with a particular carrier or carriers because IIJ has the ability to replace its existing contracts with others under fair terms. The table below shows our backbone cost related to leasing lines. Backbone Cost related to Leased Lines For the fiscal year ended March 31, Backbone cost (million yen) ¥ Network equipment We use advanced equipment in our network. Our primary routers in our network are Cisco and Juniper routers. The size of our routers varies depending on the number of customers and volume of traffic served by our POPs. At each POP we connect our dedicated line to Cisco or Juniper backbone routers which then transmit and receive information throughout our network. We primarily lease our network equipment under capital lease arrangements. Points of Presence POPs are the main points at which our customers connect to our backbone. We provide Internet connectivity from our POPs to commercial and residential customers through leased lines and dial-up connections over local exchange facilities. As of June 30, 2014, we operate 30 primary POPs for dedicated access and two universal POP for nationwide dial-up access in Japan. The universal POP can be accessed from anywhere in Japan with a minimum local telephone charge. Many of our POPs are located in the same facilities where other major carriers and ISPs have their POPs, in facilities of various carriers in Japan like NTT Communications and KDDI. We mainly lease the physical space. We maintain our routers and other networking equipment at these POPs. Our POPs are in, or in close proximity to, the same buildings in which the switches and routers of these carriers and ISPs are located enabling quick and easy interconnection of our equipment with theirs. Internet Data Centers As of June 30, 2014, we operate 26 Internet data centers, 20 in Japan and six abroad; seven in Tokyo, three in Osaka, two each in Yokohama and Nagoya, and one each in Saitama, Sapporo, Sendai, Kyoto, Fukuoka, Matsue, New York, San Jose, Los Angeles, London, Shanghai and Singapore. These data centers are specifically designed for application hosting, IIJ GIO services, co-location services and high capacity access to our networks. Excluding the container-based module type data center in Matsue, our data centers are leased. In Japan, they are mainly leased from NTT Communications, ITOCHU Techno-Solutions Corporation, Mitsubishi Corporation, and KDDI.The container-based module type data center in Matsue is directly owned and operated by us. 26 These data centers have 24-hours-a-day, seven-days-a-week operations and security and are equipped with uninterruptible power supplies and backup generators, anti-seismic damage precautions, fire suppression equipment and other features to optimize our ability to offer high-quality services through these data centers. The container-based module type data center in Matsue is specifically designed for the use of our cloud computing service IIJ GIOwhich uses outside-air-cooling, the first in Japan. The main features of the Matsue container-based module type data center are its cost efficiency and its short construction period of approximately two to three months to add one container-based module, which allows it to start small and expand along with the rise in demand, unlike building type data centers where you need to build the whole capacity at once regardless of the demand. The second module type data center site in Matsue opened in December 2013 and can host up to 48 container-based modules, 24 container-based modules per site. Network operations center and technical and customer support Our NOC in Tokyo operates 24-hours-a-day, seven-days-a-week. From our NOC, we monitor the status of our network, the traffic on the network, the network equipment and components and many other aspects of our network including our customers’ dedicated access lines leased from carriers. From our NOC, we monitor our networks to ensure that we meet our commitments under our SLA. 27 Our Group Companies We offer our services directly and with our group companies. As of June 30, 2014, we had 13 consolidated subsidiaries and six equity method investees. Our group companies work closely together in providing total network solutions to our customers. We collaborate on the development of various services and products and market our services and products together as a group and offer as a group our total network solutions. ATM operation business is conducted by Trust Networks. The table below sets out our group companies, including our subsidiaries and equity method investees and our direct and indirect ownership of each of them as of June 30, 2014: Company Name Jurisdiction of Incorporation Proportion of ownership and voting interest Consolidated Subsidiaries: IIJ Global Solutions Inc. Japan % Net Care, Inc. Japan % hi-ho Inc. Japan % Trust Networks Inc. Japan % IIJ Innovation Institute Inc. Japan % Net Chart Japan Inc. Japan % IIJ America Inc. U.S.A. % IIJ Europe Limited U.K. % IIJ Global Solutions China Inc. China % IIJ Global Solutions Singapore Pte. Ltd. Singapore % and three other subsidiaries(3) Equity method investees: Stratosphere Inc. Japan % Appiaries Corporation. Japan % e-Corporation.JP. Ltd.(4) Japan % Trinity Inc. Japan % Internet Multifeed Co. Japan % Internet Revolution Inc. Japan % 100% owned subsidiary of IIJ Global Solutions Inc. IIJ owned a 51.1% voting interest directly and a 48.9% indirectly through IIJ-Global. The three other subsidiaries are IIJ Deutschland GmbH, IIJ Global Solutions Hong Kong Ltd. and IIJ-Global Thailand. e-Corporation. JP. Ltd. became our equity method investees in April 2014. IIJ Global Solutions Inc. On September 1, 2010, IIJ acquired 100% of the equity of IIJ-Global from AT&T Japan for the amount of ¥9.2 billion. IIJ-Global is incorporated under the laws of Japan. IIJ-Global provides mainly domestic network outsourcing service businesses, such as WAN services. To fulfill the demands of our Japanese clients that are headed abroad to expand their overseas business, together with IIJ, IIJ-Global has been enhancing its business abroad in Asia with IIJ-Global China, IIJ-Global Singapore and IIJ-Global Thailand. As of March 31, 2014, IIJ-Global had 292 employees, 21 of whom were seconded from IIJ. 28 Net Care, Inc. Net Care provides a broad array of support services, from monitoring and troubleshooting to network operations and data center operations. As of March 31, 2014, Net Care had 352 employees, six of whom were seconded from IIJ. Net Care plans to change its company name to IIJ Engineering Inc. on October 1, 2014. hi-ho Inc. hi-ho provides Internet connectivity services for home use. As of March 31, 2014, hi-ho had 27 employees, six of whom were seconded from IIJ. Trust Networks Inc. Trust Networks was established in July 2007 and IIJ had invested a total of ¥2.6 billion in Trust Networks as of March 31, 2014 (79.5% ownership). Trust Networks operates ATMs and its network systems and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2014, Trust Networks had 855 ATMs in operation. As of March 31, 2014, Trust Networks had 11 employees, eight of whom were seconded from IIJ. Net Chart Japan Inc. Net Chart Japan Inc. (“NCJ”) provides network construction services that are mainly related to Local Area Networks, such as installation and configuration of equipment, wiring following network installation, and installation and operation support for applications. As of March 31, 2014, NCJ had 62 employees. IIJ Innovation Institute Inc. IIJ Innovation Institute Inc. (“IIJ-II”) engages in research and development of basic Internet-related technology. On July 1, 2009, IIJ Research Laboratory, one of the research departments of IIJ, was transferred to IIJ-II to strengthen the Group research and development by reclassifying the Group research and development organization. As of March 31, 2014, IIJ-II had 22 employees, all of whom were seconded from IIJ. IIJ America Inc. IIJ-America is a U.S.-based ISP who also provides cloud computing services and offers systems integration solutions, catering primarily to the U.S.-based operations of Japanese companies. As of March31, 2014, IIJ-America had 42 employees, six of whom were seconded from IIJ. IIJ Europe Limited IIJ Europe Limited offers systems integration and cloud computing services primarily to Japanese companies operating in Europe. With the opening of the London Data Center in April 2013, our backbone network has been extended to Europe. As of March 31, 2014, IIJ Europe Limited had 34 employees, one of whom was seconded from IIJ. 29 IIJ Global Solutions Singapore Ptd. Ltd. IIJ- Global Solutions Singapore Ptd. Ltd. is a Singapore-based network service provider and system integrator catering primarily to Singapore-based operations of Japanese companies. As of March 31, 2014 IIJ-Global Solutions Singapore Ptd. Ltd. had 12 employees. Stratosphere Inc. In April 2012, IIJ and ACCESS Co., Ltd. established a joint venture company, Stratosphere Inc. (“Stratosphere”), to develop the SDN platform. As of June 30, 2014, Stratosphere is our equity method investee with a 50.0% ownership. Appiaries Corporation Appiaries Corporation (“Appiaries”) is a subsidiary of PCPhase Corporation, which engages in the Backend as a Service (BaaS) business. Appiaries became IIJ’s equity method investee in March 2014　and as of June 30, 2014, Appiaries is our equity method investee with a 49.0% ownership. e-CORPORATION.JP.Ltd e-CORPORATION.JP.Ltd (“e-CORP”) is an IT consultation firm and a software developer specializing in local government IT system needs. e-CORP became IIJ’s equity method investee in April 2014 and as of June 30, 2014, e-CORP is our equity method investee with a 35.2% ownership. Trinity Inc. Trinity Inc. (“Trinity”) is one of the subsidiaries of Hirata Corporation, which manages customer loyalty reward program systems. As of June 30, 2014, Trinity is our equity method investee with a 33.8% ownership. Internet Multifeed Co. Internet Multifeed Co. (“Multifeed”) provides the location and facilities for directly connecting high-speed Internet backbones with content servers to make distribution on the Internet more efficient. Its technology was developed jointly with the NTT Group. Multifeed operates an IX (Internet eXchange — where major ISPs exchange network traffic) named JPNAP. As of March 31, 2014, Multifeed is our equity method investee with a 33.0% ownership. Internet Revolution Inc. In February 2006, IIJ and Konami Corporation established a joint venture company, Internet Revolution Inc. (“i-revo”) to operate a portal website. As of March 31, 2014, i-revo is our equity method investee with a 30.0% ownership. 30 Capital Expenditures The table below shows our capital expenditures, which we define as amounts paid for purchases of property and equipment plus acquisition of assets by entering into capital leases, for the last three fiscal years. For the fiscal year ended March 31, (millions of yen) Capital expenditures, including capitalized leases (1) ¥ ¥ ¥ (1) Further information regarding capital expenditures, including capitalized leases and a reconciliation to the most directly comparable U.S. GAAP financial measure, can be found in Item 3.A., “Selected Financial Data— Reconciliations of the Disclosed Non-GAAP Financial Measures to the Most Directly Comparable GAAP Financial Measures.” Most of our capital expenditures, which are funded largely by cash generated from operations, proceeds from issuance of common stock, and leases, relate primarily to the development, expansion, improvement and maintenance of our network and service infrastructures and of our own internal back-office systems. The investments are mostly for routers, servers, network equipment, containers and other facilities necessary to offer services related to our network and software. Capital expenditures for the fiscal year ended March 31, 2014 includes capital expenditures related to our construction of our second container type datacenter and our head office relocation. We estimate that our expected capital expenditures, including capitalized leases, for the fiscal year ending March 31, 2015 related to our network services and systems integration business will be higher than the amount for the fiscal year ended March 31, 2014. There will be capital expenditures for facilities and equipment for cloud computing services and for network equipment and software which are related to the usual expansion and improvement of our existing network. In addition, there will be capital expenditures related to our head office relocation in the first half of the fiscal year ending March 31, 2015 and our ATM operation business, which is also expected to increase compared to the previous fiscal year along with the placement of new ATMs. Seasonality See Item5.D., “Trend Information — Factors Affecting Our Future Financial Results — Systems integration revenues, including related equipment sales revenues.” Sales and Marketing Our sales headquarters are located in Tokyo. In addition, we have ten branch or sales offices in Osaka, Nagoya, Fukuoka, Sapporo, Sendai, Toyama, Hiroshima, Yokohama, Toyota and Okinawa in order to cover the major metropolitan areas in which the majority of large Japanese companies operate. As of March31, 2014, we had 440 employees working in sales and marketing. The Business Unit, where our sales and marketing employees are assigned, is divided into ten divisions and three departments: · Enterprise Business Divisions 1, 2 and 3 focus on selling total network solutions and work with large corporate clients, including manufacturers, retail companies and telecommunication carriers. 31 · Financial Systems Business Division focuses on selling its total network solutions and work withfinancial institutions. · Government, Public & Educational Organization Business Division focuses on selling total network solutions and works with governmental institutions, and universities and other schools. · Regional Division focuses on developing and strengthening partnerships with customers in areas other than the Kanto-area. Sales personnel in branch and sales offices are part of this division. · Strategic Business Department focuses on promoting the sales of our focused services such as IIJ GIO services, IP services, security-related services, mobile services and corporate network solutions. · Enterprise Business System Development Division is comprised of pre-sales engineers who focus on meeting specific IT needs of corporations by, for example, integrating network services and systems integration. · Business Unit Management Department focuses on management and controlling the above six divisions. It is responsible for the planning and management of sales figures, processes and other information. · Marketing Division focuses mainly on setting the tariff pricing for each of IIJ’s services, makes and conducts promotion plans related to its products and services as well as strengthening partnerships with sales agents such as systems integrators to expand our marketing reach. · Solution Division focuses on developing solution services including cloud computing related solutions as well as conducting sales and integration, operation and maintenance together with each Business Unit Division. · Global Business Division is in charge of planning and administration of overseas business development. · Operation Management Department is in charge of back office operations such as those related to processing sales orders for business divisions. Customers As of March 31, 2014, we had over 8,500 business and other institutional customers and approximately 625 thousand individuals including individual customers subscribing to OEM services. Our main customers continue to be major corporations, including ISPs. Research and Development Research and Development Organization Our research and development activities are conducted by IIJ-II, other departments of IIJ and Stratosphere. IIJ Innovation Institute. IIJ established IIJ-II in June 2008 as a wholly-owned subsidiary, which engages in research and development of basic Internet-related technology development. In July 2009, IIJ Research Laboratory, which was established as a research organization of IIJ in April 1998 to engage in new basic network technologies, was transferred to IIJ-II to reorganize and strengthen the Group's research and development capabilities. IIJ-II is currently participatingin various research and development activities in cooperation with organizations from the private and academic sectors. IIJ-II is engaged in research and development activities related to the deployment and implementation of IPv6, cloud computing-related research and development, security related research, e-mail technologies and network traffic analysis, among various other activities. Other Departments of IIJ. Other departments, such as the Product Division, the Network Division, the Platform Division and the Service Operation Division play an important role in the research and development of technologies to be applied to our services and solutions, collect information, evaluate new technology and conduct business expansion. 32 Stratosphere. IIJ and ACCESS Co., Ltd. established Stratosphere in April 2012 to develop SDN (Software Defined Network) platform software. SDN is a new technology concept that enables network virtualization and automatic operation in a cloud environment. Combining the SDN platform with virtualized machines should allow us to construct a more flexible cloud computing network than those we have currently. Research and Development Strategy Our primary research and development objective is to continue to develop innovative services, applications and products that meet the current and future demands of our customers and to continue to be at the forefront of the Internet industry in Japan. Many of our engineers are regularly engaged in research and development activities related to the development of new services, applications and products. These engineers have continued to develop innovative services, applications and products, many of which have set the standard for the Internet industry in Japan. They also work very closely with our sales and marketing personnel and technical engineers to ensure that the innovative services, applications and products will meet the demands of our customers. Our second research and development objective is to continue participating in or otherwise closely monitor new products, developments and initiatives of manufacturers and standards-setting and research groups. We have also engaged in the research and development of new Internet-related basic technology since 1998. Through these efforts, we seek to ensure that we have timely and effective access to new technologies, and that we implement these technologies effectively. In furtherance of these objectives, our research and development efforts currently are focused on a variety of projects, including: · research and development of the basic technologies for cloud computing-related technology including SDN platform software, · research and development of methodology to construct a virtualized large-scale data center with an assembly of a small-scale data center, · research and improvement of a next generation container-based module type data center using indirect and/or year-round outside-air cooling systems, · research of Internet traffic monitoring and management, · research relating to the behavior of Internet routing systems, · research and development of IPv6-based communication technology, · continued improvement of our SEIL router and SMF, systems which we developed specifically to be integrated into IIJ’s network-related services, · research and analysis of the characteristics of captured malware and spam mails, and countermeasures therefore, · research relating to the methodology of configuration of routers and other servers, and · research and development of the Distributed and Parallel Processing Platform for very large data sets. 33 Our research and development expenses averaged less than 1.0% of total revenues for the past three consecutive years. For the fiscal years ended March31, 2012, 2013 and 2014, our research and development expenses were ¥389million, ¥410million and ¥421 million, respectively, most of which were for personnel expenses. The level of research and development expenditures is low in relation to our total costs primarily because we do not engage in extensive research and development of new technologies and products that require large investments. Rather, as noted above, we are intensively engaged in research and development related to our ongoing business. We focus on monitoring developments in the industry and in developing new and innovative services and applications by utilizing and enhancing existing technologies and products. Because the rate of change in technology relevant to our business is so rapid, we believe that the sophistication and experience of our research and development personnel is an important part of our success. Proprietary Rights Although we believe that our success is more dependent upon our technical, marketing and customer service expertise than our proprietary rights, we rely on a combination of trademark and contractual restrictions to establish and protect our technology. Licenses For us to provide certain services to our customers, we have, as a licensee, entered into license agreements with other suppliers, such as Check Point Software Technologies Ltd., Trend Micro Incorporated, RSA Security Inc., NRI Secure Technologies, Ltd., McAfee, Inc. and Adobe Systems Software Ireland Limited. We have purchased licenses from the companies in accordance with customer demands for our services. Trademarks We have applied for trademark registrations of our corporate name, “Internet Initiative Japan Inc.” and certain other corporate and product names in Japan, the United States and certain European countries. Patents We have applied for patent registrations in relation to our technology in Japan and the United States. As of June 2014, 8 registrations had been granted, with 2 pending applications. The latest acquired patent is for a container-unit data center module to provide the necessary space for working while reducing overall container size. Legal Proceedings We are involved in normal claims and other legal proceedings in the ordinary course of business. We are not involved in any litigation or other legal proceedings that, if determined adversely to us, we believe would individually or in the aggregate have a material adverse effect on us or our operations. Regulation of the Telecommunications Industry in Japan The MIC regulates the Japanese telecommunications industry. Telecommunications carriers, including us, are regulated by the MIC primarily under the Telecommunications Business Law. 34 The Telecommunications Business Law The Telecommunications Business Law, which became effective in 1985, was established for the purpose of privatization and deregulation in the telecommunications business. After several amendments, the Telecommunications Business Law was considerably amended in July 2003, and the amended Telecommunications Business Law became effective as of April 2004. A summary of the regulations under the current Telecommunications Business Law is as follows: The Telecommunications Business Law applies to the telecommunications business, except for the telecommunications business exempt under the Telecommunications Business Law (“Exempted Business”). (1) The term “telecommunications business” is defined under the Telecommunications Business Law as a business providing telecommunications services in order to meet the demand of others. (2) The term “telecommunications services” is defined under the Telecommunications Business Law as intermediating communications of others through the use of telecommunications facilities, or any other acts of providing telecommunications facilities for the use of communications of others. Our business falls under the definition of a telecommunications business, not an Exempted Business, and therefore is subject to the Telecommunications Business Law. An Exempted Business is a business related to facilities supplying broadcast services, wire radio broadcasting, wire broadcast telephone services, wire television broadcasting services, or the acceptance of applications for the use of cable television broadcasting facilities. A “telecommunications business” is defined as: (i) a telecommunications business which exclusively provides telecommunications services to a single person (except one being a telecommunications carrier); (ii) a telecommunications business which provides telecommunications services with telecommunications facilities, a part of which is to be established on the same premises (including the areas regarded as the same premises) or in the same building where any other part thereof is also to be established, or with telecommunications facilities which meet the standards stipulated in the ministerial ordinance of the MIC; and (iii) a telecommunications business which does not install telecommunications circuit facilities but which provides telecommunications services other than the telecommunications services which intermediate communications of others by using telecommunications facilities; Provided that the provisions of Article 3 and Article 4 of the Telecommunications Business Law apply to communications handled by a person who operates the telecommunications business listed above. Start-up of Services · Registration Registration with the Minister of the MIC is required for a telecommunications business which meets the following two requirements established by the ministerial ordinance of the MIC: (i) areas of installation of terminal-related transmission facilities are limited to a single municipality (city, town or village) and (ii) areas of installation of relay-related transmission facilities are limited to a single prefecture. 35 · Notification Notification to the MIC is required for a telecommunications business for which the requirement for registration does not apply. Our business is subject to this notification requirement (1). The Supplementary Provisions to the Telecommunications Business Law provide that a person who, at the time of the enforcement of the provisions of Article 2 of the current Telecommunications Business Law, is actually operating a Type II telecommunications business registered under Article 24, paragraph 1 of the old Telecommunications Business Law shall be deemed to be a person who has submitted the notification of Article 16, paragraph 1 of the current Telecommunications Business Law on the day of enforcement of the current Telecommunications Business Law. We were actually operating a Type II telecommunications business at the time of the enforcement of the provisions of Article 2 of the current Telecommunications Business Law and were registered under Article 24, paragraph 1 of the old Telecommunications Business Law, and therefore are deemed to have submitted the notification of Article 16, paragraph 1 of the current Telecommunications Business Law on the day of enforcement. In addition, the Supplementary Provisions of the Telecommunications Business Law Implementation Rules provide that a person who, at the time of enforcement of the Telecommunications Business Law Implementation Rules (i.e., April 1, 2004), is actually operating a Type II telecommunications business registered under Article 24, paragraph 1 of the old Telecommunications Business Law must submit a report prepared in the form of the notification of Article 16, paragraph 1 of the current Telecommunications Business Law to the Minister of the MIC without delay after the day of enforcement of the Telecommunications Business Law Implementation Rules. We filed this report to the Minister of the MIC in April 2004. Terms and Conditions of Provision of Services and Charge · Our business is unregulated, in general, as IIJ does not fall under either Basic Telecommunications Services or Designated Telecommunications Services described below. · Prior notification to the Minister of the MIC is required for the Basic Telecommunications Services (universal services specified by the ministerial ordinance of the MIC, i.e., analog or public fixed telephone services, analog or public remote island telephone services, and analog or public emergency call telephone services). Providing these telecommunications services in a manner other than that pursuant to the terms and conditions and charges notified to the Minister of the MIC is prohibited. Provided that the charges may be discounted or waived pursuant to the exception criteria provided under the ministerial ordinance of the MIC (i.e., an emergency call for the safety of ships and airplanes, an emergency call for the safety of life and property in case of natural disaster, calls to police agencies regarding crimes, and calls to the fire brigade (“Emergency Exception”) · Prior notification to the Minister of the MIC is required for Designated Telecommunications Services (i.e., services provided through Category I Designated Telecommunications Facilities and which meet the criteria provided by the ministerial ordinance of the MIC as the services for which the guarantee of the terms and conditions and charges are necessary for the protection of users, such as the basic fee). “Category I Designated Telecommunications Facilities” are facilities which meet the criteria specified by the ministerial ordinance of the MIC as being fixed telecommunications facilities used for the services which are offered to a substantial percentage of users in a given area, and which are currently only the facilities of NTT East and NTT West. Providing these telecommunications services in a manner other than that pursuant to the terms and conditions and charges notified to the Minister of the MIC is prohibited, unless the telecommunications carrier and the user agree otherwise, provided that the charges may be discounted or waived in Emergency Cases, for emergency calls for injured persons in a ship, and for use by a police agency, fire brigade and broadcasting companies. 36 · The Minister of the MIC at least once a year notifies the telecommunications carrier providing the Specific Designated Telecommunications Services specified by the ministerial ordinance of the MIC (i.e., Designated Telecommunications Services other than voice services, except for telephone and general digital services and data transmission services) the price cap regarding such services. The telecommunications carriers are required to obtain approval from the Minister of the MIC if a proposed change in charges exceeds the price cap. Articles of Interconnection Agreements · Our business is unregulated, in general, as IIJ does not fall under either Category I Designated Telecommunications Facilities or Category II Designated Telecommunications Facilities described below. · Approval from the Minister of the MIC required for Category I Designated Telecommunications Facilities. · Prior notification to the Minister of the MIC required for Category II Designated Telecommunications Facilities (i.e., the facilities which meet the criteria provided by the ministerial ordinance of the MIC as being mobile telecommunications facilities used for services which are offered to a substantial percentage of users in a given area, and which are currently NTT DoCoMo, Okinawa Cellular and KDDI). Telecommunications Facilities of Carriers · A telecommunications carrier that installs telecommunications circuit facilities must maintain its telecommunications facilities (except telecommunications facilities stipulated in the ministerial ordinance of the MIC as those having a minor influence on the users' benefit in the cases of damage or failure thereof) in conformity with the technical standards provided in the ministerial ordinance of the MIC. Such telecommunications carriers shall confirm that their telecommunications facilities are in compliance with the technical standards specified in the ministerial ordinance of the MIC. · A telecommunications carrier that provides Basic Telecommunications Services must maintain its telecommunications facilities for provision of Basic Telecommunications Services in conformity with the technical standards provided in the ministerial ordinance of the MIC. · Telecommunications carriers that install telecommunications circuit facilities or provide Basic Telecommunications Services must establish their own administrative rules in accordance with the ministerial ordinance of the MIC in order to secure the reliable and stable provision of telecommunications services. These administrative rules must regulate the operation and manipulation of telecommunications facilities and the safeguarding, inspecting and testing regarding the construction, maintenance and administration of telecommunications facilities, etc. as provided for by the ministerial ordinance of the MIC. Such administrative rules must be submitted to the Minister of the MIC prior to the commencement of operations, and changes must be submitted to the Minister of the MIC once after they are implemented without delay. Order to Improve Business Activities · The Minister of the MIC may, if it is deemed that business activities of a telecommunications carrier fall under inappropriate cases set forth in the Telecommunications Business Law, insofar as it is necessary to ensure the users’ benefit or the public interest, order the telecommunications carrier to take actions to improve operations methods or other measures. 37 Right of Way Privilege for Authorized Carriers · A telecommunications carrier which is engaged, or intends to engage, in the telecommunications business by installing telecommunications circuit facilities and which wishes to have the privileged use of land or other public utilities for circuit facilities deployment, must obtain authorization for the entire or a part of the relevant telecommunications business from the Minister of the MIC. Merger, Business Transfer or Divestiture of Carriers · Post facto notification to the Minister of the MIC without delay is required. Business Suspension, Abolition or Dissolution of Carriers · Post facto notification to the Minister of the MIC without delay is required. Prior announcement of withdrawals to service users is required in accordance with ministerial ordinances of the MIC. Foreign Capital Participation · Prior notification is required under the Foreign Exchange and Foreign Trade Law for the acquisition of shares of telecommunications carriers to which registration for start-up services is applicable. This is not applicable to purchasers of ADSs. The one-third foreign ownership restriction is applicable only to NTT East and NTT West. C.Organizational Structure The information required by this item is included in “Our Group Companies” above. D.Property, Plant and Equipment Property and equipment recorded on our consolidated balance sheet as of March 31, 2013 and March 31, 2014 consisted of the following: As of March 31 (millions of yen) (thousands of U.S. dollars) Data communications equipment ¥ ¥ $ Office and other equipment Land - Buildings Leasehold improvements Capitalized software Assets under capital leases, primarily data communications equipment Total Less accumulated depreciation and amortization ) ) ) Property and equipment-net ¥ ¥ $ Our fixed assets consist mainly of (i) data communications equipment necessary to offer services on our network, such as routers, servers and other network equipment, which are mainly acquired under capital leases and (ii) software, such as that for back-office systems, virtualization software and others for cloud computing services, foreign exchange (“FX”) service application software and others. Most of our property and equipment are located in Japan. The above-mentioned property and equipment consists of many relatively small assets and, as of March 31, 2014, we did not own any major land, buildings or facilities such as factories except for the properties related to the container-based module type data center in Matsue. The container-based module type data center in Matsue is directly owned and operated by us. Other than the above assets recorded on our consolidated balance sheet, we use operating lease assets such as backbone lines, local access line, office premises, and network operation centers. There are no known environmental issues that may affect our utilization of our property and equipment. 38 Please also see “ — Network” above and Note 7 “Property and Equipment” and Note 9 “Leases” to our consolidated financial statements included in this annual report on Form-20F. Item 4A. Unresolved Staff Comments None. Item 5.Operating and Financial Review and Prospects A. Operating Results You should read the following discussion of our financial condition and results of operations together with Item 3.A. of this annual report on Form 20-F and our consolidated financial statements and the notes to those financial statements beginning on page F-1 of this annual report. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of factors including but not limited to those in Item 3.D. of this annual report on Form 20-F. Overview The Group is a provider of a comprehensive range of network services and system integration mainly in Japan. IIJ was founded in December 1992 and began offering Internet connectivity services commercially in July 1993. IIJ was one of the first commercial ISPs in Japan and has expanded the Group business to outsourcing services, WAN services and systems integration along with the expansion of usage of Internet by customers. Our primary sources of revenue are Internet connectivity services, outsourcing services, WAN services, systems integration, equipment sales, and ATM operation business. Internet connectivity services consist of Internet connectivity services for corporate use and Internet connectivity services for home use. For WAN services, which are mainly provided by IIJ-Global, we offer closed network services using connectivity such as Ethernet and dedicated lines. For outsourcing services, we provide services such as network security services, mail and web server hosting services, managed router services, Internet data center services and cloud computing services such as IIJ GIO/Hosting Package. For systems integration, we provide systems construction such as consulting, project planning, systems design and development of network systems to meet each of our customers’ requirements and systems operation and maintenance. IIJ GIO/Component is provided as a part of systems operation and maintenance. For equipment sales, we sell equipment as part of our provision of total network solutions. 39 We entered into the ATM operation business through our consolidated subsidiary, Trust Networks, which was established in July 2007. Trust Networks operates ATMs and its network systems to provide ATM service and receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. As of May 15, 2014, 855 ATMs were in operation in places such as Japanese pachinko parlors. Currently, we have two business segments: a network services and systems integration business and an ATM operation business. Our network services and systems integration business is comprised of Internet connectivity services, WAN services, outsourcing services, systems integration and equipment sales. For the fiscal year ended March 31, 2014, net revenues of network services and systems integration business and ATM operation business before elimination of intersegment revenues were ¥111.9 billion and ¥2.8 billion, respectively. Our consolidated net revenue for the fiscal year ended March 31, 2014 was ¥114.3 billion. Most of our revenues are from customers operating in Japan. We refer to our subsidiaries and equity method investees as our group companies, and we have invested heavily in and exercise significant influence over these companies. For the fiscal year ended March 31, 2014, we consolidated all of our 13 subsidiaries. In addition, we had five equity method investees. For descriptions and the history of our group companies, see “Our Group Companies” in Item 4.B. For a discussion of factors affecting our future financial results, see “Item 5.D. Trend Information.” 40 Results of Operations As an aid to understanding our operating results, the following tables show items from our statements of income for the periods indicated in millions of yen (or thousands of U.S. dollars) and as a percentage of total revenues. For further discussion about segment reporting, please see “Segment Information” later in this section. Fiscal year ended March 31, (millions of yen except for percentage data) (thousands of U.S. dollars (1)) REVENUES: Network services: Internet connectivity services (corporate use) ¥ % ¥ % ¥ % $ Internet connectivity services (home use) WAN services Outsourcing services Total Systems integration: Systems construction Systems operation and maintenance Total Equipment sales ATM operation business Total revenues COSTS AND EXPENSES: Network services: Backbone cost Local access line cost Other connectivity cost Depreciation and amortization Other Total cost of network services Cost of systems integration: Cost of equipment sales related to systems integration Other Total cost of systems integration Cost of equipment sales Cost of ATM operation business Total costs Sales and marketing General and administrative Research and development Total costs and expenses OPERATING INCOME OTHER INCOME (EXPENSES): Dividend income 48 47 51 Interest income 35 26 27 Interest expense ) Foreign exchange gain (loss), net (5 ) ) Net gain (loss) on sales of other investments (3 ) ) 14 Net gain (loss) on other investments - Impairment of other investments ) - - - Other—net 7 90 Other income (expenses) — net ) ) 4 INCOME FROM OPERATIONS BEFORE INCOME TAX EXPENSE AND EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES—(FORWARD) 41 Fiscal year ended March 31, (millions of yen except for percentage data) (thousands of U.S. dollars (1)) INCOME FROM OPERATIONS BEFORE INCOME TAX EXPENSE AND EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES—(FORWARD) INCOME TAX EXPENSE EQUITY IN NET INCOME OF EQUITY METHOD INVESTEES NET INCOME 5 LESS: NET (INCOME) LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS 66 ) NET INCOME ATTRIBUTABLE TO INTERNET INITIATIVE JAPAN INC ¥ % ¥ % ¥ % $ The U.S. dollar amounts represent translation of yen amounts at the rate of ¥102.98 U.S.$1.00 which was the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve Bank of New York prevailing as of March 31, 2014. The Fiscal Year Ended March31, 2014 Compared to the Fiscal Year Ended March31, 2013 Total revenues Our total revenues were ¥114.3 billion for the fiscal year ended March31, 2014, an increase of 7.6% compared to ¥106.2billion for the previous fiscal year mainly due to an increase in the number and volume of systems construction projects and growth in monthly recurring revenues. Network Services revenues. Revenues from network services, which comprise our Internet connectivity services for corporate use, Internet connectivity services for home use, WAN services and outsourcing services increased by 3.1% to ¥67.3billion for the fiscal year ended March31, 2014 from ¥65.2billion for the previous fiscal year. · Internet connectivity services for corporate use. Revenues for Internet connectivity services for corporate use depend on customers’ bandwidth usage, the number of contracts and pricing for connectivity services. Revenues increased by 3.5% to ¥16.6 billion for the fiscal year ended March 31, 2014 from ¥16.0 billion for the previous fiscal year. IP connectivity service revenue increased by 1.4% to ¥10.4 billion for the fiscal year ended March 31, 2014 from ¥10.2 billion for the previous fiscal year. Revenues for mobile services for corporate use increased by 18.7% to ¥2.9 billion for the fiscal year ended March 31, 2014 from ¥2.4 billion for the previous fiscal year. Broadband services decreased by 0.7% to ¥3.1 billion for the fiscal year ended March 31, 2014 from ¥3.2 billion for the previous fiscal year. The revenue growth of our internet connectivity services for corporate use was mainly due to the increasing demands for mobile and broader bandwidth for IP services. Revenues from our internet connectivity services for corporate use were weaker than our initial expectation mainly because IP service revenues from a certain large network carrier with large IP services contracts did not increase as much as we initially expected. Although we do not expect prices of Internet connectivity services to increase significantly in the fiscal year ending March 31, 2015, we anticipate that customer demand, especially network business operators demand, for broader IP bandwidth will continue contributing to our revenue growth as the use of broader IP by corporate customers expands. We will also focus on acquiring new customers and contracts as well as increasing the bandwidth usage of existing customers by maintaining the quality of our services to differentiate them from those of our competitors.　 42 · Internet connectivity services for home use. Revenues for Internet connectivity services for home use depend on the number of each service contracts and pricing. For the fiscal year ended March 31, 2014, revenues increased by 10.2% to ¥6.0 billion from ¥5.5 billion for the previous fiscal year mainly because the increase in revenues from our LTE SIM card offerings which we began in February 2012 covered the decrease in revenues from our network service by hi-ho. For the fiscal year ended March 31, 2014, the revenues from hi-ho brand services decreased by 12.7% from the previous fiscal year, while the revenues from IIJ brand services increased by 68.3% from the previous fiscal year. Revenues related to our LTE SIM card offerings were approximately ¥1.7 billion for the fiscal year ended March 31, 2014, an increase of approximately ¥1.1 billion from the previous fiscal year. The number of LTE SIM card offerings contracts was approximately 139,000 contracts as of March 31, 2014, an increase of approximately 90,000 contracts from March 31, 2013. For the fiscal year ending March 31, 2015, we anticipate our LTE SIM card offerings contracts will continue to accumulate and contribute to the revenue growth. · WAN services. The WAN services that we offer are closed network services using connectivity such as Ethernet and dedicated access lines, and are mainly provided by IIJ-Global and IIJ. Revenues for WAN services depend on the number of contracted lines for WAN services and the customers’ bandwidth usage. For the fiscal year ended March 31, 2014, the revenues decreased by 0.6% to ¥25.0 billion from ¥25.2 billion for the previous fiscal year mainly due to cancellations and price reductions from certain large accounts’ contracts. For the fiscal year ending March 31, 2015, while we anticipate accumulating new contracts, the revenues may continue to decrease due to cancellations and price reductions in some contracts. · Outsourcing services. For outsourcing services, we are currently offering security-related, network-related, server-related, and data center-related outsourcing services, as well as cloud computing services, such as IIJ GIO/Hosting Package. Examples of our outsourcing services include, among others, firewall services, email- related services, web hosting services, anti-DDoS attack protection services, internet-VPN services and router rental services, which are provided mainly to our internet connectivity customers. Our revenues depend on our ability to cross-sell our existing outsourcing services, add new features to existing outsourcing services and introduce new services. For the fiscal year ended March 31, 2014, our outsourcing services revenues increased by 5.9% to ¥19.7 billion from ¥18.6 billion for the previous fiscal year. Revenues were weaker than expected as cloud and data center revenues from certain large game providers did not increase as much as we initially expected. We anticipate that corporate customers will increasingly rely on a broader range of our outsourcing services to enhance their productivity and to reduce costs. As a result, we expect our revenue from outsourcing services to continue to grow. Systems integration revenues. Generally speaking, while Japanese customers, especially blue-chip companies, use ready-made network services to build their network systems, they also require customization to meet their individual needs. To meet such needs, we believe that it is important as a total network solution provider to provide systems construction together with network services. Therefore, we have been focusing on providing systems construction to our corporate customers. Systems construction is mainly IP-related network construction such as VPN network and IP-based server system construction such as web server and email server systems. Systems construction can be largely affected by the economic situation, as corporations usually reduce their IT-related investments during economic down times unless such investments are deemed critical. 43 For the fiscal year ended March 31, 2014, our revenues from systems integration, which include equipment sales related to systems integration, increased by 14.1% to ¥42.5billion from ¥37.2billion for the previous fiscal year. The increase was mainly due to the increase in systems construction revenues, a one-time revenue, which increased by 18.0% compared to the previous fiscal year. Systems operation and maintenance revenue increased by 11.3% compared to the previous fiscal year mainly due to the steady increase in IIJ GIO/Component. Order backlog for systems construction and equipment sales as of March 31, 2014 was ¥5.1 billion, an increase of 37.8% compared to March 31, 2013. Order backlog for systems operation and maintenance as of March 31, 2014 was ¥19.2 billion, an increase of 17.3% compared to March 31, 2013. For the fiscal year ending March 31, 2015, systems construction revenue is expected to increase from the previous fiscal year as the Japanese economy has been improving. However, as systems integration revenues can fluctuate significantly in accordance with the absence or addition of a single large order. For systems operation and maintenance revenues, a recurring type revenue, we anticipate we can increase revenues compared to the fiscal year ended March 31, 2014 with the accumulation of contracts, including contracts for our cloud computing services, IIJ GIO/Component, as well as some of our construction projects migrating to the operation and maintenance phases. Equipment sales revenues. For equipment sales, we sell third-party equipment to meet the one-stop needs of our customers. For the fiscal year ended March 31, 2014, the equipment sales revenues increased by 13.4% to ¥1.7 billion from ¥1.5billion for the previous fiscal year. ATM Operation Business revenues. Revenues from our ATM operation business were ¥2.8 billion for the fiscal year ended March31, 2014 compared to ¥2.3 billion for the previous fiscal year. Revenues increased mainly along with the increase in the number of serviced ATMs. Trust Networks, our subsidiary which operates this business, receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. For the fiscal year ending March 31, 2015, we anticipate ATM operation business revenues to increase from the previous fiscal year along with the placement of additional ATMs. Total cost of revenues Our total cost of revenues increased by 10.4% to ¥93.2 billion for the fiscal year ended March31, 2014 from ¥84.4billion for the previous fiscal year. Cost of network services. Cost of network services increased by 4.6% to ¥53.0 billion for the fiscal year ended March31, 2014 from ¥50.7billion for the previous fiscal year. Gross margin ratio for network services revenues, which is the ratio of (1) the amount obtained by subtracting cost of network services from network services revenues to (2) network services revenues, decreased to 21.2% for the fiscal year ended March 31, 2014 from 22.3% for the previous fiscal year. The decrease was mainly because revenue growth was weaker than our initial expectation mainly because the revenue from our certain large customers did not increase as much as we anticipated, while recurring costs such as personnel-related, network operation-related costs increased. Cost of systems integration. Cost of systems integration increased by 20.0% to ¥36.5billion for the fiscal year ended March31, 2014 from ¥30.4 billion for the previous fiscal year along with an increase in both the number and the size of systems integration projects. Gross margin ratio for systems integration, which is the ratio of (1) the amount obtained by subtracting cost of systems integration revenues from systems integration revenues to (2) systems integration revenues, decreased to 14.0% for the fiscal year ended March 31, 2014 from 18.2% for the previous fiscal year. The decrease was mainly due to the accumulation of systems construction projects including large-scale projects that tend to have lower gross margin as well as price competition to acquire such projects. 44 Cost of equipment sales. Cost of equipment sales increased by 15.8% to ¥1.5billion for the fiscal year ended March31, 2014 from ¥1.3billion for the previous fiscal year. The increase is primarily due to the increase in equipment sales revenues. Gross margin ratio for equipment sales, which is the ratio of (1) the amount obtained by subtracting cost of equipment sales from equipment sales revenues to (2) equipment sales revenues, decreased to 9.7% for the fiscal year ended March 31, 2014 from 11.6% for the previous fiscal year. Cost of ATM Operation Business. Cost of the ATM operation business was ¥2.1 billion for the fiscal year ended March31, 2014 compared to ¥2.0 billion for the previous fiscal year. Gross margin was ¥704 million for the fiscal year ended March31, 2014 compared to ¥360 million for the previous fiscal year. Gross margin ratio for ATM operation business revenues, which is the ratio of (1) the amount obtained by subtracting cost of ATM operation business from ATM operation business revenues to (2) ATM operation business revenues, increased to 24.9% for the fiscal year ended March 31, 2014 from 15.5% for the previous fiscal year.The cost of ATM operation business increased as we increased the number of serviced ATMs. As of May 15, 2014, 855 ATMs were in operation. Total costs and expenses Total costs and expenses, which includes total cost of revenues, sales and marketing expenses, general and administrative expenses and research and development expenses, increased by 10.2% to ¥108.5billion for the fiscal year ended March 31, 2014 from ¥98.5 billion for the previous fiscal year. Sales and marketing. Sales and marketing expenses increased by 6.1% to ¥8.5 billion for the fiscal year ended March31, 2014 from ¥8.1billion for the previous fiscal year. The increase was mainly due to the increase in personnel-related expenses and sales commission expenses related to Internet connectivity services for home use. Amortization of customer relationships was ¥0.5 billion for the fiscal year ended March 31, 2014. General and administrative. General and administrative expenses increased by 13.2% to ¥6.4billion for the fiscal year ended March31, 2014 from ¥5.6billion for the previous fiscal year. The increase was mainly due to the increase in personnel-related expenses, rent expenses and depreciation related to asset retirement obligations, and commission expenses related to the procurement of employees. Research and development. Research and development expenses increased by 2.8% to ¥421 million for the fiscal year ended March31, 2014 from ¥410 million for the previous fiscal year. Operating income As a result of the foregoing factors, operating income decreased by 26.2% to ¥5.7billion for the fiscal year ended March 31, 2014 from ¥7.8 billion for the previous fiscal year. The decrease was mainly because of the decrease in the gross margin of both network services and systems integration. Other income (expenses)-net Other income-net of ¥552 million was recorded for the fiscal year ended March 31, 2014, compared to other income-net of ¥4million for the previous fiscal year. 45 Dividend income. Dividend income was ¥51 million for the fiscal year ended March31, 2014 compared to ¥47 million for the previous fiscal year. Interest income. Interest income was ¥27 million for the fiscal year ended March31, 2014 compared to ¥26 million for the previous fiscal year. Interest expense. Interest expense, comprising interest expense related to borrowings and capital lease obligations, amounted to ¥256million for the fiscal year ended March31, 2014 compared to ¥287million for the previous fiscal year. Foreign exchange gain (loss), net. Net foreign exchange gain amounted to ¥219million for the fiscal year ended March 31, 2014 compared to the gain of ¥112million for the previous fiscal year. Foreign exchange gain was mainly the result of the Japanese yen becoming weaker against the U.S. dollar in the year ended March 31, 2014. Net gain (loss) on sales of other investments. For the fiscal year ended March 31, 2014, we recorded net gain on sales of other investments of ¥108 million compared to net gain of ¥14 million for the previous fiscal year. Net gain (loss) on other investments. For the fiscal year ended March 31, 2014, we recorded net gain on other investments of ¥313 million, which was derived from realized gains on investments in funds, compared to no net gain or loss on other investments for the previous fiscal year. Impairment of other investments. For the fiscal year ended March 31, 2014, we recorded no impairment loss on other investments compared to impairment loss of ¥20 million for the previous fiscal year. Other-net. For the fiscal years ended March 31, 2013 and 2014, we recorded other income of ¥112 million and ¥90 million, respectively. Income from operations before income tax expense and equity in net income of equity method investees We recorded income from operations before income tax expense and equity in net income of equity method investees of ¥6.3billion for the fiscal year ended March31, 2014 compared to ¥7.8billion for the previous fiscal year. The decrease primarily reflects the decrease in operating income. Income tax expense For the fiscal year ended March 31, 2014, we recorded an income tax expense of ¥1.8 billion compared to income tax expense of ¥2.6 billion for the previous fiscal year. The decrease was mainly due to the decrease in income from operations before income tax expense, and the increase in deferred income tax benefit mainly related to Trust Networks. Equity in net income of equity method investees Equity in net income of equity method investees was ¥204 million for the fiscal year ended March 31, 2014 compared to ¥168 million for the previous fiscal year, mainly due to income of i-revo and Multifeed. Net (income) loss attributable to noncontrolling interests Net income attributable to noncontrolling interests was ¥242 million for the fiscal year ended March 31, 2014 mainly related to Trust Networks compared to ¥16 million for the previous fiscal year. 46 Net income attributable to IIJ Net income attributable to IIJ for the fiscal year ended March31, 2014 was ¥4.4 billion compared to ¥5.3billion for the previous fiscal year. The decrease primarily reflects the decrease in operating income by ¥2.0 billion compared to the previous fiscal year. The Fiscal Year Ended March31, 2013 Compared to the Fiscal Year Ended March31, 2012 Total revenues Our total revenues were ¥106.2 billion for the fiscal year ended March31, 2013, an increase of 9.2% compared to ¥97.3billion for the previous fiscal year, mainly due to the steady growth in monthly recurring type revenues and the increase in the number and volume of systems construction projects. Network Services revenues. Revenues from network services, which comprise our Internet connectivity services for corporate use, Internet connectivity services for home use, WAN services and outsourcing services increased by 2.9% to ¥65.2billion for the fiscal year ended March31, 2013 from ¥63.4billion for the previous fiscal year. · Internet connectivity services for corporate use. Revenues for Internet connectivity services for corporate use depend on customers’ bandwidth usage and the number of contracts for connectivity services. The revenues increased by 9.0% to ¥16.0 billion for the fiscal year ended March 31, 2013 from ¥14.7 billion for the previous fiscal year. The IP connectivity service revenue increased by 9.9% to ¥10.2 billion for the fiscal year ended March 31, 2013 from ¥9.3 billion for the previous fiscal year. IIJ Mobile service revenues increased by 19.3% to ¥2.4 billion for the fiscal year ended March 31, 2013 from ¥2.0 billion for the previous fiscal year. Broadband services increased by 0.6% to ¥3.2 billion for the fiscal year ended March 31, 2013 from ¥3.2 billion for the previous fiscal year. · Internet connectivity services for home use. Revenues for Internet connectivity services for home use depend on the size of our customer base and pricing. For the fiscal year ended March 31, 2013, revenues decreased by 4.4% to ¥5.5 billion from ¥5.7 billion for the previous fiscal year mainly due to the continuous cancellation of outdated network service by hi-ho. For the fiscal year ended March 31, 2013, the revenues from hi-ho brand services decreased by 17.4% from the previous fiscal year, while the revenues from IIJ brand services increased by 48.2% from the previous fiscal year. · WAN services. The WAN services that we offer are closed network services using connectivity such as Ethernet and dedicated access lines, and are mainly provided by IIJ-Global and IIJ. Revenues for WAN services depend on the number of contracted lines for WAN services and the customers’ bandwidth usage. For the fiscal year ended March 31, 2013, with the cancellations and price reductions in some contracts, revenues decreased by 1.9% to ¥25.2 billion from ¥25.7 billion for the previous fiscal year. · Outsourcing services. For outsourcing services, we are currently offering security-related, network-related, server-related, data center-related outsourcing services and cloud computing services such as the IIJ GIO/Hosting Package. Examples of our outsourcing services include, among others, firewall services, email services, web hosting services, anti-DDoS attack protection services, internet-VPN services and router rental services, which are provided mainly to our internet connectivity customer base. Our revenues depend on our ability to cross-sell our existing outsourcing services, add new features to existing outsourcing services and introduce new services. For the fiscal year ended March 31, 2013, our outsourcing services revenues increased by 7.2% to ¥18.6 billion from ¥17.3 billion for the previous fiscal year as a result of steady usage growth of each of our outsourcing services and the continuous growth from IIJ GIO/Hosting Package. 47 Systems integration revenues. Generally speaking, while Japanese customers, especially blue-chip companies, use ready-made network services to build their network systems, they also require customization to meet their individual needs. To meet such needs, we believe that it is important, as a total network solution provider, to provide systems construction services together with network services. Therefore, we have been focusing on providing systems construction to our corporate customers. Systems construction, which we provide with our IP expertise, is mainly IP-related network construction such as VPN network and IP-based server system construction such as web server and email server systems. Systems construction can be largely affected by the economic situation, as corporations will presumably reduce their IT-related investments unless such investments are deemed critical. For the fiscal year ended March 31, 2013, our revenues from systems integration, which include equipment sales related to systems integration, increased by 18.2% to ¥37.2billion from ¥31.5billion for the previous fiscal year. The increase was mainly due to the increase in systems construction revenues, one-time revenue, which increased by 31.9% compared to the previous fiscal year. Systems operation and maintenance revenue increased by 9.8% compared to the previous fiscal year mainly due to the steady increase in IIJ GIO/Component. Order backlog for systems construction and equipment sales as of March 31, 2013 was ¥3.7 billion, a decrease of 3.5% compared to March 31, 2012. Order backlog for systems operation and maintenance as of March 31, 2013 was ¥16.4 billion, an increase of 25.8% compared to March 31, 2012. Equipment sales revenues. For equipment sales, we sell third-party equipment to meet the one-stop needs of our customers. For the fiscal year ended March 31, 2013, our equipment sales increased by 34.1% to ¥1.5billion from ¥1.1 billion for the previous fiscal year. ATM Operation Business revenues. Revenues from our ATM operation business were ¥2.3 billion for the fiscal year ended March31, 2013 compared to ¥1.3 billion for the previous fiscal year. Revenue increased along with the increase in the number of serviced ATMs. Trust Networks, our subsidiary who is in charge of this business, receives a commission for each bank withdrawal transaction when a customer uses its serviced ATMs. Total cost of revenues Our total cost of revenues increased by 9.1% to ¥84.4 billion for the fiscal year ended March31, 2013 from ¥77.3billion for the previous fiscal year. Cost of network services. Cost of network services revenues slightly increased by 1.4% to ¥50.7 billion for the fiscal year ended March31, 2013 from ¥50.0billion for the previous fiscal year. Gross margin ratio for network services, which is the ratio of (1) the amount obtained by subtracting cost of network services from network services revenues to (2) network services revenues, increased to 22.3% for the fiscal year ended March 31, 2013 from 21.2% for the previous fiscal year. Cost of systems integration. Cost of systems integration increased by 21.8% to ¥30.4billion for the fiscal year ended March31, 2013 from ¥25.0 billion for the previous fiscal year mainly due to the increase in outsourcing cost and network operation related costs mostly for IIJ GIO. Gross margin ratio for systems integration revenues, which is the ratio of (1) the amount obtained by subtracting cost of systems integration from systems integration revenues to (2) systems integration revenues, decreased to 18.2% for the fiscal year ended March 31, 2013 from 20.6% for the previous fiscal year. 48 Cost of equipment sales. Cost of equipment sales increased by 34.5% to ¥1.3billion for the fiscal year ended March31, 2013 from ¥1.0billion for the previous fiscal year. The increase is primarily due to the increase in equipment sales revenues. Gross margin ratio for equipment sales, which is the ratio of (1) the amount obtained by subtracting cost of equipment sales from equipment sales revenues to (2) equipment sales revenues, was 11.6% for the fiscal year ended March 31, 2013 from 11.8% for the previous fiscal year. Cost of ATM Operation Business. Cost of the ATM operation business was ¥2.0 billion for the fiscal year ended March31, 2013 compared to ¥1.4 billion for the previous fiscal year. Gross margin was a gain of ¥360 million for the fiscal year ended March31, 2013 compared to a loss of ¥58 million for the previous fiscal year. The cost of ATM operation business slightly increased as Trust Networks increased the number of serviced ATMs. As of May 15, 2013, 625 ATMs were in operation. Total costs and expenses Total costs and expenses, which include total cost of revenues, sales and marketing expenses, general and administrative expenses and research and development expenses, increased by 8.3% to ¥98.5billion for the fiscal year ended March 31, 2013 from ¥91.0billion for the previous fiscal year. Sales and marketing. Sales and marketing expenses increased by 1.4% to ¥8.1 billion for the fiscal year ended March31, 2013 from ¥7.9billion for the previous fiscal year. The increase was mainly due to the increase in advertisement expenses. Amortization of customer relationships was ¥0.6 billion for the fiscal year ended March 31, 2013. General and administrative. General and administrative expenses increased by 6.3% to ¥5.6billion for the fiscal year ended March31, 2013 from ¥5.3billion for the previous fiscal year. The increase was mainly due to the increase in personnel-related expenses. Research and development. Research and development expenses increased by 5.5% to ¥410 million for the fiscal year ended March31, 2013 from ¥389 million for the previous fiscal year. Operating income As a result of the foregoing factors, operating income increased by 22.0% to ¥7.8billion for the fiscal year ended March 31, 2013 from ¥6.4 billion for the previous fiscal year. There were increases in the gross margin of network services revenues and the returning profit of ATM operation business. Other income (expenses)-net Other income-net of ¥4 million was recorded for the fiscal year ended March 31, 2013, compared to other expense-net of ¥377million for the previous fiscal year. Dividend income. Dividend income was ¥47 million for the fiscal year ended March31, 2013 compared to ¥48 million for the previous fiscal year. Interest income. Interest income was ¥26 million for the fiscal year ended March31, 2013 compared to ¥35 million for the previous fiscal year. Interest expense. Interest expense, comprising interest expense in respect of borrowings and capital lease obligations, amounted to ¥287million for the fiscal year ended March31, 2013 compared to ¥299million for the previous fiscal year. 49 Foreign exchange gains (losses), net. Foreign exchange gains amounted to ¥112million for the fiscal year ended March 31, 2013 compared to losses of ¥5million for the previous fiscal year. Foreign exchange gains were mainly because Japanese yen became weaker against the U.S. dollar in the year ended March 31, 2013. Net gain (loss) on sales of other investments. For the fiscal year ended March 31, 2013, we recorded net gains on sales of other investments of ¥14 million compared to net losses of ¥3 million for the previous fiscal year. Impairment of other investments. For the fiscal year ended March 31, 2013, we recorded impairment losses on other investments of ¥20 million from nonmarketable and available-for-sale securities compared to impairment losses of ¥160 million for the previous fiscal year. Other-net. For the fiscal years ended March 31, 2012 and 2013, we recorded other income of ¥7 million and ¥112 million, respectively. Income from operations before income tax expense and equity in net income of equity method investees We recorded income from operations before income tax expense and equity in net income of equity method investees of ¥7.8billion for the fiscal year ended March31, 2013 compared to ¥6.0billion for the previous fiscal year. The increase primarily reflects the increase in operating income. Income tax expense For the fiscal year ended March 31, 2013, we recorded an income tax expense of ¥2.6 billion compared to income tax expense of ¥2.5 billion for the previous fiscal year. Although income from operations before income tax expense and equity in net income of equity method investees increased, an income tax expense stayed almost flat because we recognized deferred tax benefit of ¥0.5 billion mainly due to a release of valuation allowance on deductible temporary differences. Equity in net income of equity method investees Equity in net income of equity method investees was ¥168 million for the fiscal year ended March 31, 2013 compared to ¥124 million for the previous fiscal year, mainly due to income of Multifeed and i-revo. Net (income) loss attributable to noncontrolling interests Net income attributable to noncontrolling interests was ¥16 million for the fiscal year ended March 31, 2013 related to Trust Networks compared to net loss attributable to noncontrolling interests of ¥66 million for the previous fiscal year. Net income attributable to IIJ Net income attributable to IIJ for the fiscal year ended March31, 2013 was ¥5.3 billion compared to ¥3.6billion for the previous fiscal year. The increase primarily reflects the increase in operating income by ¥1.4 billion compared to the previous fiscal year. 50 Segment Reporting Currently, we have two business segments: network services and systems integration business segment and ATM operation business segment. Network services and systems integration business segment are comprised of Internet connectivity services, WAN services, outsourcing services, Systems integration and Equipment sales. The following table presents net revenues and operating income (loss) for fiscal years 2012, 2013 and 2014 by segment. Business Segment Summary: For the fiscal year ended March 31, (millions of yen) (thousands of U.S. dollars) Revenues: Network service and systems integration business ¥ ¥ ¥ $ ATM operation business Elimination Total Operating income (loss): Network service and systems integration business ATM operation business ) Elimination 84 Total ¥ ¥ ¥ $ Year Ended March31, 2014 Compared to the Year Ended March31, 2013 Network services and Systems Integration Business Segment Net revenues from our network services and systems integration business segment, before elimination of intersegment revenues, increased by 7.1% to ¥111.9 billion for the fiscal year ended March 31, 2014 compared to ¥104.5 billion for the previous fiscal year. The increase in revenues was mainly due to the increase in systems integration and network services revenues. Operating costs and expenses of our network services and systems integration business for the fiscal year ended March 31, 2014 increased by 10.1% to ¥106.6 billion compared to ¥96.9 billion for the previous fiscal year, mainly due to the increases in costs of systems integration, network services and general and administrative expenses. As a result, operating income of our network services and systems integration business for the fiscal year ended March 31, 2014 decreased to ¥5.3 billion compared to ¥7.6 billion for the previous fiscal year. ATM Operation Business Segment Net revenues from our ATM operation business segment, before elimination of intersegment revenues, increased by 21.8% to ¥2.8 billion for the fiscal year ended March 31, 2014 compared to ¥2.3 billion for the previous fiscal year. Operating expense of our ATM operation business for the fiscal year ended March 31, 2014 was ¥2.2 billion compared to ¥2.1 billion for the previous fiscal year. As a result, operating income of our ATM operation business for the fiscal year ended March 31, 2014 was ¥0.6 billion compared to operating income of ¥0.2 billion for the previous fiscal year. As of May 15, 2014, 855 ATMs were in operation. 51 Year Ended March31, 2013 Compared to the Year Ended March31, 2012 Network services and Systems Integration Business Segment Net revenues from our network services and systems integration business segment, before elimination of intersegment revenues, increased by 8.3% to ¥104.5 billion for the fiscal year ended March 31, 2013 compared to ¥96.5 billion for the previous fiscal year. The increase in revenues was mainly due to the increase in systems integration revenues. Operating costs and expenses of our network services and systems integration business for the fiscal year ended March 31, 2013 increased by 7.8% to ¥96.9 billion compared to ¥89.9 billion for the previous fiscal year, mainly due to the increases in costs of systems integration and general and administrative expenses. As a result, operating income of our network services and systems integration business for the fiscal year ended March 31, 2013 increased to ¥7.6 billion compared to ¥6.6 billion for the previous fiscal year. ATM Operation Business Segment Net revenues from our ATM operation business segment, before elimination of intersegment revenues, increased by 75.2% to ¥2.3 billion for the fiscal year ended March 31, 2013 compared to ¥1.3 billion for the previous fiscal year. Operating expense of our ATM operation business for the fiscal year ended March 31, 2013 was ¥2.1 billion compared to ¥1.5 billion for the previous fiscal year. As a result, operating income of our ATM operation business for the fiscal year ended March 31, 2013 was ¥0.2 billion compared to operating loss of ¥0.2 billion for the previous fiscal year. As of May 15, 2013, 625 ATMs were in place. 52 Application of Critical Accounting Policies In reviewing our financial statements, you should consider the sensitivity of our reported financial condition and results of operations to changes in the conditions and assumptions underlying the estimates and judgments made by our management in applying critical accounting policies. The preparation of financial statements requires the use of estimates, judgments and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses for the periods presented. Actual results may differ from these estimates, judgments and assumptions. Note 1 to our consolidated financial statements includes a summary of the significant accounting policies used in the preparation of our financial statements. Certain accounting policies are particularly critical because of their significance to our reported results and because of the possibility that future events may differ significantly from the conditions and assumptions underlying the estimates used and judgments made by our management in preparing our financial statements. The Company has discussed the development and selection of critical accounting policies and estimates with our Disclosure Committee, and the Disclosure Committee has reviewed the disclosure relating to these, which are included in this “Operating and Financial Review and Prospects.” For all of these policies, we caution that future events rarely develop exactly as forecast, and even the best estimates may require adjustment. Revenue recognition Network service revenues consist of Internet connectivity services, WAN services and outsourcing services. Revenues from Internet connectivity services consist of Internet connectivity services for corporate use and Internet connectivity for home use. Internet Connectivity services for corporate use represent dedicated Internet access type services, such as IP service and Data Center Connectivity service, broadband Internet connectivity services that use fiber optic and ADSL access, such as IIJ FiberAccess/F Service and IIJ DSL/F Service and wireless broadband Internet connectivity services, such as IIJ Mobile Service. Internet Connectivity services for home use are provided under IIJ brands such as IIJ4U and IIJmio, hi-ho brand and others, and consist of dial-up services, optical based or ADSL based broadband services and wireless broadband internet connectivity services. WAN services are closed network services for corporate customers which mainly use dedicated lines. Outsourcing service revenues consist principally of sales of various Internet access-related services such as security related services, network related services, server related services, data center related services, cloud computing services and others. The term of these contracts is generally one month or one year. All of these services are billed and recognized monthly on a straight-line basis. Initial set up fees received in connection with network services are deferred and recognized over the estimated average period of the subscription for each service. System integration and service arrangements involve the following deliverables: ・ System construction services ― include all or some of the following elements depending on arrangements to meet each of our customer's requirements: consulting, project planning, system design, and development of network systems. These services also include the installation of software as well as configuration and installation of hardware. ・ Software ― we resell third-party software such as Oracle and Windows to our customers, which are installed by us during the system development process. 53 ・ Hardware ― we also resell third-party hardware, primarily servers, switches and routers, which we install during the system development process. The hardware is generic hardware that is often sold by third party manufacturers and resellers. ・ Monitoring and operating service ― we monitor our customer's network activity and internet connectivity to detect and report problems. We also provide constant data backup services. ・ Hardware and software maintenance service ―we repair or replace any malfunctioning parts of hardware. We examine software faults and provide suitable solutions to customers. The system construction services are generally delivered over a three month period. All hardware and software are delivered and installed during this period. Customers are required to pay a specified fixed fee that is not payable until after the system construction has been completed and accepted by our customers. Monitoring, operating and hardware and software maintenance services generally commence once our customers have accepted the system, and their contract periods are generally one to five years. Our contracts include a stated annual fee for these services. For multiple-element arrangements that include system construction service, hardware, software essential to the hardware product’s functionality and undelivered non-software services (e.g., monitoring and operating service), the Company allocates revenue to all deliverables based on their relative selling prices. The Company uses a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i) vendor-specific objective evidence of fair value (“VSOE”), (ii) third-party evidence of selling price (“TPE”) and (iii) best estimate of the selling price (“ESP”). The allocation of revenue is based mainly on the Company’s ESPs except for certain undelivered non-software services for which VSOE has been established. The Company’s process for determining its ESP for deliverables includes various factors that may vary depending on the circumstances and specific characteristics related to each deliverable. In developing the ESP, the Company considers customer demand, the existence and effect of competitors, general profit margin realized in the marketplace, volume of the transactions, the Company’s internal costs of providing the deliverables, the profit objectives including targeted and historical margins realized on similar sales to similar customers and the historical pricing practices. The method used to account for each unit and the period over which each unit of accounting is recognized are as follows: ・ Revenue allocated to system construction services is accounted for using contract accounting. System construction service revenues, which are generally completed within three months, are recognized based on the completed-contract method in compliance with Accounting Standards Codification (“ASC”) 605-35-25-92 because the Company is unable to bill customers and the title to the constructed network system is not transferred to the customers unless they are satisfied with and accept the completed systems. ・ Revenue related to the hardware and software essential to the hardware product’s functionality is not recognized until customer acceptance is received because title to the hardware and software do not transfer to our customers until formal acceptance is received. ・ Revenue related to undelivered non-software services (monitoring, operating and hardware maintenance Services) is recognized on a straight-line basis over the contract period. 54 The Company also enters into multiple-element arrangements for system integration services that include software not essential to the hardware product’s functionality and software-related services and account for them in accordance with ASC 985-605, “Software-Revenue Recognition”. The Company has been able to establish VSOE of fair value of the software-related services based on separate renewal contracts of the services that are consistently priced within a narrow range. The Company allocates revenue to such services based on VSOE and recognizes the revenues on a straight-line basis over the contract period. The Company allocates the residual amount to the software and system construction services. Equipment sales revenues are recognized when equipment is delivered and accepted by the customer. The Company evaluates whether it is appropriate to record the gross amount of revenues and related costs or the net amount earned in reporting system construction services and equipment sales, depending on whether the Company functions as principal or agent. ATM operation business revenues consist primarily of commissions for each withdrawing transaction with the use of ATMs. ATM commission collected from each withdrawal is aggregated every month and recognized as ATM operation revenues. Revenue is recognized net of consumption tax collected from customers and subsequently remitted to governmental authorities. Useful lives of property and equipment Property and equipment, net recorded on our balance sheet was ¥27.0 billion at March31, 2014, representing 26.0% of our total assets. Property and equipment are recorded at cost. Depreciation and amortization of property and equipment, including capitalized software and capital leases, are computed principally using the straight line method based on either the estimated useful lives of assets or the lease period, whichever is shorter. Our depreciation and amortization expenses for property and equipment for the fiscal years ended March31, 2012, 2013 and 2014 were ¥6.5billion, ¥7.0 billion and ¥8.4billion, respectively. We estimate the useful lives of property and equipment in order to determine the amount of depreciation and amortization expense to be recorded in each fiscal year. We determine the useful lives of our assets at the time the assets are acquired and base our determinations on expected use, experience with similar assets, established laws and regulations as well as taking into account anticipated technological or other changes. Estimated useful lives by major asset classes at March31, 2014, were as follows: Item Useful Lives Data communications, office and other equipment 3 to 20 years Buildings 20 years Leasehold improvements 8 to 20 years Capitalized software 5 years Capital leases 4 to 6 years If technological or other changes were to occur more rapidly or in a different form than anticipated or new laws or regulations are enacted or the intended use changes, the useful lives assigned to these assets may need to be shortened, or we may need to sell or write off the assets, resulting in recognition of increased depreciation and amortization or losses in future periods. Our losses on disposal of property and equipment for the fiscal years ended March31, 2012, 2013, and 2014 were ¥62million, ¥15 million and ¥83million, respectively. 55 A one-year change in the useful life of these assets would have increased or decreased depreciation expense by approximately ¥3.5 billion and ¥2.2 billion, respectively. Ordinary maintenance and repairs are charged to income as incurred. Major replacements and improvements are capitalized. When properties are retired or otherwise disposed of, the property and related accumulated depreciation accounts are relieved of the applicable amounts and any differences are included in operating cost and expenses. Goodwill and intangible assets Goodwill and intangible assets that are deemed to have indefinite useful lives are not amortized, but are subject to impairment testing. Impairment testing is performed annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. The Company performs annual impairment tests on March 31. If the carrying amount of a reporting unit exceeds its fair value, the Company then performs the second step of the goodwill impairment test to measure the amount of impairment loss, if any. No impairment of goodwill was recognized during the years ended March 31, 2012, 2013 and 2014. The Company recorded ¥37 million and ¥48 million of loss on impairment of the trademark right related to hi-ho in “Sales and marketing” expenses in the Company’s consolidated statement of income for the year ended March 31, 2012 and 2013, respectively. Because hi-ho recently recorded an operating loss, the Company recognized that the trademark might be impaired. The carrying value of the trademark exceeded its fair value and the impairment loss was recognized in an amount equal to the excess of the carrying amount of the trademark over the fair value of the trademark. The fair value of the trademark was calculated with the relief from royalty method. The amount of loss was included in the Network service and system integration business segment. Intangible assets with finite useful lives, consisting of customer relationships, are amortized using a non-straight-line basis based on the pattern of expected future economic benefit over the estimated useful lives, which range from 6 to 19 years. We estimate the useful lives of the intangible assets, considering the customer attrition rate related to the customer relationships, results of contract update, new technology or economic situation. If the attrition rate increases beyond expectation or rapid technological advance obsolesce on the existing technology, we may need to re-evaluate the remaining useful lives, or recognize impairment losses on the customer relationships. On April 2, 2012, IIJ acquired a new subsidiary, IIJ-Exlayer and recorded goodwill of ¥182 million. The goodwill components were mainly attributable to human resources and the goodwill was included in the network service and system integration business segment. Impairment of long-lived assets Long-lived assets consist principally of property and equipment, including those items leased under capital leases and amortized intangible assets. We perform an impairment review for our long-lived assets, whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. This analysis is separate from our analysis of the useful lives of our assets, but it is affected by some similar factors. Factors that we consider important which could trigger an impairment review include, but are not limited to, the impact of the following trends or conditions: 56 · significant decline in the market value of an asset, · current period operating cash flow loss, · introduction of competing technologies or services, · significant underperformance of expected or historical cash flows, · significant or continuing decline in subscribers, · changes in the manner or use of an asset, · disruptions in the use of network equipment under capital lease arrangements, and · other negative industry or economic trends. When we determine that the carrying amount of specific assets may not be recoverable based on the existence or occurrence of one or more of the above or other factors, we estimate the future cash inflows and outflows expected to be generated by the assets over their expected useful lives. We estimate the sum of expected undiscounted future cash flows based upon historical trends adjusted to reflect our best estimate of future market and operating conditions. If the sum of the expected undiscounted future net cash flows is less than the carrying value of the assets, we record an impairment loss based on the fair values of the assets. Such fair values may be based on established markets, independent appraisals and valuations or discounted cash flows. If actual market and operating conditions under which assets are used are less favorable or shorter than those projected by management, resulting in reduced cash flows, additional impairment for assets may be required. Allowance for doubtful accounts and uncollectible contractual prepayments We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. At March31, 2013 and 2014, we maintained allowances for doubtful accounts of ¥176 millionand ¥117 million, respectively. Management specifically analyzes accounts and loans receivable including historical bad debts, customer concentrations, customer credit-worthiness and current economic trends when evaluating the adequacy of the allowances for doubtful accounts. If the financial condition of our customers or debtors were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. Deferred tax assets We record a valuation allowance to reduce our deferred tax assets to the amount that is more likely than not to be realized. As of March 31, 2014, we had tax operating loss carryforwards not subject to consolidation tax filing of ¥3.8 billion, and tax operating loss carryforwards related to enterprise tax and inhabitant tax subject to consolidation tax filing of ¥0.3 billion and ¥0.1 billion respectively. The tax operating loss carryforwards are available to offset future taxable income and will expire as shown in Note 12 of our consolidated financial statements. We recognized deferred tax benefit of ¥0.7 billion mainly due to a release of valuation allowance on loss carryforwards of Trust Networks for the fiscal year ended March 31, 2014. While we have considered future taxable income and ongoing prudent and feasible tax planning strategies in assessing the need for the valuation allowance, if there are changes in circumstances that causes a change in judgment about the realizability of the related deferred tax asset in future years, a release of or an increase in valuation allowance against deferred tax assets related to tax operating loss carryforwards and other temporary differences would result in the decrease or increase in deferred tax expense. 57 Valuation of investments We have investments in securities, and the valuation of such investments and funds requires us to make judgments using information that is generally uncertain at the time, such as assumptions regarding future financial conditions and cash flows. As of March31, 2014, we had available-for-sale securities of ¥3.8 billion and cost method investments of ¥2.6 billion. We review the fair value of available-for-sale securities on a regular basis to determine if the fair value of any individual security has declined below its cost and if such decline is other-than-temporary. If the decline in value is judged to be other-than-temporary, the cost basis of the investment is written down to fair value. Other-than-temporary declines in value are determined taking into consideration the extent of decline in fair value, the length of time that the decline in fair value below cost has existed and events that might accelerate the recognition of impairment. The resulting realized loss is included in the consolidated statements of income in the period in which the decline is deemed to be other-than-temporary. Non-marketable equity securities are carried at cost as fair value is not readily determinable. When we evaluate whether non-marketable equity securities are impaired or not, we evaluate first whether an event or change in circumstances has occurred in the period that may have significant adverse effect on the fair value of the securities (an impairment indicator). We use such impairment indicators as follows: ・ A significant deterioration in the earnings performance or business prospects of the investee. ・ A significant adverse change in the regulatory, economic, or technological environment of the investee. ・ A significant adverse change in the general market condition of either the geographic area or the industry in which the investee operates. ・ A recent example of the new issuance of a security, in which the issue price is less than our cost. We estimate the fair value of the non-marketable equity securities when an impairment indicator is present. The fair value is determined as a result of considering various unobservable inputs which are available to us, including expectation of future income of the investees, net asset value of the investees, and material unrealized losses to be considered in assets and liabilities held by the investees. We recognize impairment of non-marketable equity securities when the fair value is below the carrying amount and the decline in fair value is considered to be other-than-temporary. Our unrealized loss on investments in marketable equity securities as of March 31, 2014 relates to Japanese companies (6 issuers) in various industries. The fair value of each investment is between 0.6% and 13.4%, less than its cost. The duration of the unrealized loss position was less than 12 months. We evaluated the near-term prospects of the issuer and the analyst reports in relation to the severity and duration of impairment. Based on that evaluation and our ability and intent to hold the investments for a reasonable period of time sufficient for a recovery of fair value, we do not consider the investments to be other-than-temporarily impaired at March 31, 2014. Impairment of investments in certain marketable equity securities and nonmarketable equity securities, including funds, included in “Other income (expenses)” in our consolidated statements of income, were recognized to reflect the decline in value considered to be other than temporary, which were ¥88 million and ¥72million, respectively, for the year ended March 31, 2012, ¥20 million and zero, respectively, for the year ended March 31, 2013. In addition to investments in securities, we also have investments in equities for which we have significant influence over the investee’s operations and financial positions and are accounted for by the equity method. For other than temporary declines in the value of such investments below the carrying amount, the investment is reduced to fair value and an impairment loss is recognized. 58 Pension benefits costs Employee pension benefit costs and obligations are dependent on certain assumptions including discount rate, retirement rate and rate of increase in compensation levels, which are based upon current statistical data, as well as the expected long-term rate of return on plan assets and other factors. Specifically, the discount rate and expected long-term rate of return on assets are two critical assumptions in the determination of periodic pension cost and pension liabilities. Assumptions are evaluated at least annually and when events occur or circumstances change which could have a significant effect on these critical assumptions. In accordance with U.S. GAAP, actual results that differ from the assumptions are accumulated and amortized over future periods. Therefore, actual results generally affect recognized expenses and the recorded obligations for pensions in future periods. While management believes that the assumptions used are appropriate, differences in actual experience or changes in assumptions may affect our pension obligations and future expenses. We used a discount rate of 1.7% for the projected benefit obligation as of March 31, 2014. The discount rate was determined by using the market yield of high-quality fixed income securities reflecting the estimated timing of benefit payments. We used an expected long-term rate of return on pension plan assets of 2.4% as of March 31, 2014. To determine the expected long-term rate of return on pension plan assets, we consider a combination of historical returns and prospective return assumptions derived from the pension trust funds’ managing company. The actual return on the pension plan assets for the year ended March 31, 2014 was 6.0%. The following table illustrates the sensitivity to a change in the discount rate and the expected return on pension plan assets, while holding all other assumptions constant, for our pension plan as of March 31, 2014. Change in Assumption Pre-Tax PBO Pension Expense Equity (Net of Tax) (millions of yen) 50 basis point increase/decrease in discount rate (336)/371 (31)/45 20/(29) 50 basis point increase/decrease in expected return on assets - (12)/12 -/(8) Stock Based Compensation The Company measures and records the compensation cost from stock compensation-type stock options based on fair value. The fair value of the stock option is measured on the date of grant using the Black-Scholes option-pricing model, and amortized over the requisite service period. The compensation cost is mainly included in “General and administrative expense.” 59 New Accounting Guidance In December 2011, the FASB issued Accounting Standards Update (“ASU”) 2011-11, "Balance Sheet: Disclosures about Offsetting Assets and Liabilities," which requires new disclosures about financial instruments and derivative instruments that are either offset by or subject to an enforceable master netting arrangement or similar agreement. In January 2013, the FASB issued ASU 2013-01, "Balance Sheet: Clarifying the Scope of Disclosures about Offsetting Asset and Liabilities," which clarifies the scope of the offsetting disclosures of ASU 2011-11. Both ASUs are effective for fiscal years beginning on or after January 1, 2013 and interim periods within those years and the Company adopted this ASU in the first quarter beginning April 1, 2013. The adoption of this ASU did not have a material impact on the Company’s financial position or results of operations. In July 2012, the FASB issued ASU 2012-02, "Intangibles－Goodwill and Other: Testing Indefinite-Lived Intangible Assets for Impairment," which provides new guidance on the annual indefinite-lived intangible assets impairment testing. The objective of the amendments in this Update is to reduce the cost and complexity of performing an impairment test for indefinite-lived intangible assets by simplifying how an entity tests those assets for impairment and to improve consistency in impairment testing guidance among long-lived asset categories. The amendments permit an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, “Intangibles—Goodwill and Other—General Intangibles Other than Goodwill”. This ASU is effective for annual and interim indefinite-lived intangible assets impairment tests performed for fiscal years beginning after September 15, 2012 and the Company adopted this ASU in the first quarter beginning April 1, 2013. The adoption of this ASU did not have a material impact on the Company’s financial position or results of operations. In February 2013, the FASB issued ASU 2013-02, “Comprehensive Income: Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income,” which requires entities to provide information about the amounts reclassified out of accumulated other comprehensive income by component, and to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2012 and the Company adopted this ASU in the first quarter beginning April 1, 2013. The adoption of this ASU did not have a material impact on the Company’s financial position or results of operations. See Note 15 “Other Comprehensive Income (Loss)” to our consolidated financial statements included in this annual report for the disclosures related to this adoption. Accounting Guidance Issued But Not Adopted as of March 31, 2014 In July 2013, the FASB issued ASU 2013-11, “Income Taxes: Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists,” which defines the presentation requirements of an unrecognized tax benefit, or a portion of an unrecognized tax benefit, in the financial statements. This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted and retrospective application is permitted, but not required. The adoption of this ASU will not have a material impact on the Company’s financial position or results of operations. 60 In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers,” to clarify the principles for recognizing revenue and to develop a common revenue standard for U.S. GAAP and International Financial Reporting Standards. This guidance also requires an entity to improve disclosures to enable users of financial statements to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016. The Company is currently evaluating the impact of adopting this guidance. 61 B.Liquidity and Capital Resources Liquidity and Capital Requirements Our principal capital and liquidity needs in recent years have been for capital expenditures for the development, expansion and maintenance of our network infrastructure, lease payments, payment of principal and interest on outstanding borrowings, investments in group companies and, other working capital. Capital expenditures. Most of our capital expenditures relate primarily to the development, expansion and maintenance of our network and service infrastructures and of our internal back-office systems. The investments are mostly for routers, servers, network equipment, containers, other facilities necessary to offer services on our network and software. The table below shows our capital expenditures, which we define as amounts paid for purchases of property and equipment plus acquisition of assets by entering into capital leases, for the last three fiscal years. Capital expenditures for the fiscal year ended March 31, 2014 were larger than the fiscal year ended March 31, 2012 and 2013, mainly because there were capital expenditures related to our construction of our second container-based module type data center and our head office relocation. For the fiscal year ended March 31, (millions of yen) Capital expenditures, including capitalized leases (1) ¥ ¥ ¥ (1) Further information regarding capital expenditures, including capitalized leases and a reconciliation to the most directly comparable U.S. GAAP financial measure, can be found in Item 3.A., “Selected Financial Data— Reconciliation of the Disclosed Non-GAAP Financial Measures to the Most Directly Comparable GAAP Financial Measures.” We expect that our expected capital expenditures, including capitalized leases, for the fiscal year ending March 31, 2015 related to our network services and systems integration business will be larger than the expected amount for the fiscal year ended March 31, 2014. There will be capital expenditures for facilities and equipment for cloud computing services and for network equipment and software which are related to the usual expansion and improvement of our existing network. In addition, there will be capital expenditures related to our head office relocation and our ATM operation business which is also expected to increase compared to the previous fiscal year along with the placement of new ATMs. We recorded a loss on disposal of property and equipment of ¥62 million, ¥15 million and ¥83 million for the fiscal years ended March 31, 2012, 2013 and 2014, respectively. Lease payments. We have operating lease agreements with telecommunications carriers and others for the use of connectivity lines, including our domestic and international backbone as well as local access lines that our customers use to connect to our network. The leases for domestic and international backbone connectivity are generally non-cancelable for a minimum one-year lease period We also lease office premises, for which refundable lease deposits are capitalized as guarantee deposits, certain office equipment under non-cancelable operating leases, and its network operation centers under non cancelable operating leases which expire on various dates through the year 2020. Lease expenses related to backbone lines for the fiscal years ended March31, 2012, 2013 and 2014, amounted to ¥3.4billion, ¥3.5billion and ¥3.8 billion, respectively. Lease expenses for local access lines for the fiscal years ended March31, 2012, 2013 and 2014 amounted to ¥23.1billion, ¥22.5billion and ¥22.6 billion, respectively. Other lease expenses for the fiscal years ended March31, 2012, 2013 and 2014, amounted to ¥5.9billion, ¥6.0billion and ¥6.5 billion, respectively. 62 We conduct our connectivity and other services, including cloud computing services by using data communications and other equipment leased under capital lease arrangements. For our ATM operation business, we expect to continuously put into operation new ATMs which are acquired by leasing transactions for the time being, therefore lease payments for ATMs will increase along with placing new ATMs into operation. We sold ATM equipment procured from a third party vendor, which amounted to ¥0.6 billion and ¥0.5 billion, to the leasing company for the years ended March 31, 2013 and 2014 and concurrently entered into an capital lease arrangement to lease the equipment back which resulted in total lease payments of ¥0.6 billion due by February 2018 and ¥0.6 billion due by February 2019, related to the lease contracts made in the year ended March 31, 2013 and 2014, respectively. The fair value of the assets upon execution of the capital lease agreements and accumulated depreciation amounted to ¥21.9 billion and ¥13.3 billion at March31, 2013 and ¥22.9 billion and ¥14.8 billion at March31, 2014, respectively. As of March31, 2014, future lease payments under non-cancelable operating leases, including the aforementioned non-cancelable connectivity lease agreements (but excluding dedicated access lines which we charge outright to customers), and capital leases were as follows: Payment due by period (millions of yen) Total contractual amount Less than 1 year 1 to 3 years 3 to 5 years More than 5 years Connectivity lines operating leases ¥
